Exhibit 10.1
STOCK PURCHASE AGREEMENT
by and between
GRUBB & ELLIS COMPANY
as Seller,
and
IUC-SOV, LLC
as Purchaser
Dated as of August 10, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. DEFINITIONS
    1  
 
       
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Other Interpretive Provisions
    12  
 
       
ARTICLE II. PURCHASE AND SALE
    12  
 
       
Section 2.1 Purchase and Sale of the Shares
    12  
Section 2.2 Stock Purchase Price
    12  
Section 2.3 Post Closing Adjustment of Estimated Closing Cash Payment
    12  
Section 2.4 Agreed Net Balance; Payments in Satisfaction of Net Balance
    14  
Section 2.5 Closing
    14  
Section 2.6 Closing Deliveries of Seller
    14  
Section 2.7 Closing Deliveries of Purchaser
    15  
Section 2.8 Timing of Closing
    16  
Section 2.9 Principal Amount of Seller Term Note
    16  
Section 2.10 Withholding
    16  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER WITH RESPECT TO SELLER
    17  
 
       
Section 3.1 Organization and Authority
    17  
Section 3.2 No Conflict; Governmental Authorization
    17  
Section 3.3 Ownership of Shares
    17  
Section 3.4 Litigation
    18  
Section 3.5 Broker’s Fees
    18  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER WITH RESPECT TO THE
ACQUIRED COMPANIES
    18  
 
       
Section 4.1 Organization and Qualification
    18  
Section 4.2 Capitalization
    18  
Section 4.3 Subsidiaries
    19  
Section 4.4 No Conflict; Governmental Authorization
    19  
Section 4.5 Unaudited Financial Statements
    20  
Section 4.6 Absence of Changes
    20  
Section 4.7 Accounts Receivable
    21  
Section 4.8 Accounts Payable
    22  
Section 4.9 Litigation
    22  
Section 4.10 Compliance with Laws
    22  
Section 4.11 Permits
    22  
Section 4.12 Environmental Matters
    22  
Section 4.13 Material Contracts
    23  
Section 4.14 Sufficiency of Assets
    24  
Section 4.15 Insurance
    24  
Section 4.16 Intellectual Property
    24  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 4.17 Real Property
    25  
Section 4.18 Employee Matters and Benefit Plans
    26  
Section 4.19 Taxes
    28  
Section 4.20 Brokers
    29  
Section 4.21 Intercompany Payments
    30  
Section 4.22 Limitation on Warranties
    30  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    31  
 
       
Section 5.1 Organization and Authority
    31  
Section 5.2 No Conflict; Governmental Authorization
    31  
Section 5.3 Private Placement
    32  
Section 5.4 Investigation
    32  
Section 5.5 Financing
    32  
Section 5.6 Litigation
    32  
Section 5.7 Brokers
    33  
 
       
ARTICLE VI. ADDITIONAL AGREEMENTS
    33  
 
       
Section 6.1 Conveyance Taxes
    33  
Section 6.2 Further Action
    33  
Section 6.3 Wrong Pocket Assets
    33  
Section 6.4 Use of Seller’s Name
    34  
Section 6.5 Non-Compete
    34  
Section 6.6 Non-Solicitation
    35  
Section 6.7 Cooperation; Records and Documents
    35  
Section 6.8 Guaranteed Obligations
    36  
Section 6.9 Directors’ and Officers’ Indemnification
    37  
Section 6.10 Payment of Broker’s Fees
    37  
Section 6.11 Employee and Employee Benefit Matters
    37  
Section 6.12 Restrictions on Exercise of Rights as a Holder of Notes
    39  
Section 6.13 Restricted Payments to Purchaser
    40  
Section 6.14 Alesco Earn Out Payment
    40  
Section 6.15 Met 10 Litigation
    40  
Section 6.16 Efforts to Bifurcate the HQ Lease
    41  
Section 6.17 Efforts to Release Utility Bond Guarantees
    41  
Section 6.18 Broker Cooperation
    41  
 
       
ARTICLE VII. TAX MATTERS
    42  
 
       
Section 7.1 Tax Coordination
    42  
Section 7.2 Tax Return Filing and Payment of Taxes
    44  
Section 7.3 Tax Contests; Audit Responsibilities
    44  
Section 7.4 Cooperation
    45  
Section 7.5 Tax Sharing Agreement
    45  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VIII. INDEMNIFICATION
    45  
 
       
Section 8.1 Survival of Representations and Warranties
    45  
Section 8.2 Indemnification
    46  
Section 8.3 Calculation of Losses
    48  
Section 8.4 Proceedings Involving Third Parties
    48  
Section 8.5 Claims for Indemnification
    50  
Section 8.6 Treatment of Indemnification Claims
    50  
Section 8.7 Threshold for Indemnification Claims
    50  
Section 8.8 Limitation on Indemnification
    50  
Section 8.9 Exclusive Remedy
    51  
Section 8.10 No Set-Off
    51  
 
       
ARTICLE IX. MISCELLANEOUS
    51  
 
       
Section 9.1 Expenses
    51  
Section 9.2 Notices
    52  
Section 9.3 Public Announcements
    52  
Section 9.4 Severability
    53  
Section 9.5 Entire Agreement
    53  
Section 9.6 Assignment
    53  
Section 9.7 No Third Party Beneficiaries
    53  
Section 9.8 Amendment
    53  
Section 9.9 Governing Law
    53  
Section 9.10 Waiver of Jury Trial
    54  
Section 9.11 Counterparts and Electronic Delivery
    54  
Section 9.12 Specific Performance
    54  
Section 9.13 Additional Seller Matters
    54  

Exhibits

     
Exhibit A
  Assumption Agreement
Exhibit B
  Company Bill of Sale
Exhibit C
  Indemnification Agreement
Exhibit D
  Letter of Credit
Exhibit E
  HQ Sublease
Exhibit F
  Intercompany Balance Settlement and Release Agreement
Exhibit G
  Seller Bill of Sale
Exhibit H
  Seller Term Note
Exhibit I
  Transition Services Agreement
Exhibit J
  Net Balance Statement
Exhibit K
  FBR Release

 

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
STOCK PURCHASE AGREEMENT, dated as of August 10, 2011 (this “Agreement”), by and
between Grubb & Ellis Company, a Delaware corporation (“Seller”), as seller, and
IUC-SOV, LLC, a Delaware limited liability company (“Purchaser”), as purchaser.
W I T N E S S E T H:
WHEREAS, Seller owns 100 shares of common stock of Daymark Realty Advisors,
Inc., a Delaware corporation (the “Company”), $0.01 par value per share (the
“Company Common Stock”), which shares of Company Common Stock (the “Shares”)
constitute all of the issued and outstanding shares of capital stock of the
Company; and
WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, all of the Shares, upon the terms and subject to the conditions set
forth herein.
WHEREAS, the Closing (as defined below) of the Contemplated Transactions (as
defined below) shall occur concurrently with the execution and delivery of this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective agreements,
covenants, representations and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto
hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.1 Certain Defined Terms. Unless the context otherwise requires, the
following terms, when used in this Agreement, shall have the respective meanings
specified below:
“Acquired Company” shall mean the Company and each of its Subsidiaries
separately, and the “Acquired Companies” shall mean the Company and all of its
Subsidiaries collectively.
“Acquired Company Contract” shall mean any Contract to which any Acquired
Company is a party.
“Acquired Company Employees” shall have the meaning specified in Section
6.11(c).
“Action” shall mean any claim, action, charge, complaint, suit, litigation,
arbitration, grievance, inquiry, proceeding, hearing, audit, examination or
investigation (including any civil, criminal, administrative, investigative or
appellate proceeding) by or before any Governmental Authority, arbitrator or
mediator.
“Additional Written Consents” shall have the meaning specified in Section
2.7(d).

 

 



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
“Affiliated Group” shall mean a group of corporations (consisting of Seller
and/or any of its Subsidiaries) with which the Company filed consolidated,
combined, unitary or similar Tax Returns.
“Agreement” shall have the meaning specified in the preamble to this Agreement.
“Alesco Earn Out Payment” shall mean (i) all amounts (if any) received by NNNRA
or any of its Affiliates pursuant to Section 1 of the Distribution Agreement
and/or (ii) the value of all proceeds received by NNNRA and its Affiliates from
the Transfer of any rights and interests under Section 1 of such Distribution
Agreement.
“Annual Financial Statements” shall have the meaning specified in Section 4.5.
“Arbiter” shall have the meaning specified in Section 2.3(b).
“Assets” shall mean assets, properties and rights of every kind and description
whatsoever (whether tangible or intangible), including real, personal and mixed
property.
“Assumption Agreement” shall mean that certain Assumption Agreement in the form
attached hereto as Exhibit A.
“Basket Amount” shall have the meaning specified in Section 8.7(a).
“Business” shall mean the businesses and operations engaged in by the Acquired
Companies.
“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in New York City.
“Business Facility” is any real property, including the land, the improvements
and the personal property thereon, that is owned or leased by any of the
Acquired Companies.
“Claim Notice” shall have the meaning specified in Section 8.5.
“Closing” shall have the meaning specified in Section 2.5.
“Closing Cash Balance” shall have the meaning specified in Section 2.3(b).
“Closing Cash Statement” shall have the meaning specified in Section 2.3(b).
“Closing Date” shall have the meaning specified in Section 2.5.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.
“Code” shall mean the Internal Revenue Code of 1986, as amended through the date
hereof.

 

2



--------------------------------------------------------------------------------



 



“Company” shall have the meaning specified in the preamble to this Agreement.
“Company Bill of Sale” shall mean that certain bill of sale in substantially the
form attached hereto as Exhibit B.
“Company Common Stock” shall have the meaning specified in the recitals to this
Agreement.
“Confidentiality Agreement” shall mean the confidentiality agreement, dated as
of April 8, 2011, by and between Seller and Sovereign Capital (as amended or
modified in accordance with its terms).
“Consent” shall mean any consent, approval, authorization, permission,
ratification or waiver from, or notice to, any Person other than a Governmental
Authority.
“Contemplated Transactions” shall have the meaning specified in Section 3.1.
“Contract” shall mean any agreement, contract, subcontract, lease, instrument,
note, option, purchase order, license or sublicense or other commitment or
undertaking of any nature (whether written or oral), in each case that is
legally binding.
“Control” (including the terms “controlling,” “controlled by” and “under common
control with”) shall mean, with respect to the relationship between or among two
or more Persons, the possession, directly or indirectly, or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by Contract or
otherwise, including the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.
“Controlling Party” shall have the meaning specified in Section 8.4(c).
“Covered Business” shall mean the provision of real estate property and/or asset
management services pursuant to a property management agreement, asset
management agreement or master lease.
“Director Election Written Consents” shall have the meaning specified in Section
2.7(c).
“Disclosure Schedule” shall mean the Disclosure Schedule attached hereto, dated
as of the date hereof, delivered by Seller to Purchaser at or prior to the
execution of this Agreement by the Parties, and forming a part of this
Agreement, which Disclosure Schedule shall (i) consist of items of disclosure
categorized by sections, and (ii) provide information with respect to, or
otherwise qualify, the representations, warranties and covenants set forth in
the corresponding Sections of this Agreement and any other Sections of this
Agreement to the extent that it is reasonably apparent that such disclosure
applies to such other sections of this Agreement.

 

3



--------------------------------------------------------------------------------



 



“Distribution Agreement” shall mean that certain Distribution Agreement dated as
of June 1, 2011, by and among by and among Seller, Grubb & Ellis Alesco Global
Advisors, LLC, Lazard Asset Management LLC, NNNRA, GBE Alesco, Corp., Jay P.
Leupp and Joseph G. Welsh.
“Dollars” and the sign “$” shall each mean lawful money of the United States of
America.
“Employee Plans” shall have the meaning specified in Section 4.18(a).
“Employment Termination Cooperation Period” shall have the meaning specified in
Section 6.11(e).
“Encumbrance” shall mean any security interest, pledge, mortgage, lien, charge
or other similar encumbrance.
“Environmental Law” shall mean any federal, state or local Law relating to
pollution or exposure of any Person to Hazardous Materials, including Laws
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials into the environment (including ambient air, surface water,
groundwater, land surface or subsurface), or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, generation,
disposal, transport or handling of any Hazardous Materials or the cleanup or
remediation of any contamination.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended through the date hereof.
“Estimated Closing Cash Payment” shall have the meaning specified in Section
2.2.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
through the date hereof.
“Financial Statements” shall have the meaning specified in Section 4.5.
“GAAP” shall mean United States generally accepted accounting principles and
practices consistently applied (except as otherwise noted in the applicable
financial statements).
“GERI” shall mean Grubb & Ellis Realty Investors, LLC.
“Governmental Authority” shall mean any national, federal, state, provincial,
municipal, local, foreign or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or other
judicial body.
“Governmental Authorization” shall mean any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Law; or (b) right
under any Contract with any Governmental Authority.
“Governmental Order” shall mean any legally binding order, writ, judgment,
injunction, decree, stipulation, award or determination of any Governmental
Authority.

 

4



--------------------------------------------------------------------------------



 



“Guaranteed Obligations” shall have the meaning specified in Section 6.8.
“Hazardous Materials” shall mean (i) any “hazardous substance” as defined
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act; (ii) any material defined as “hazardous waste” pursuant to the Solid Waste
Disposal Act; (iii) “hazardous materials” as defined in the Hazardous Materials
Transportation Act; and (iv) any petroleum and petroleum products, including
crude oil and any fraction thereof.
“HQ Lease” shall mean that certain Office Building Lease dated as of March 1,
2006, as amended, by and between Tustin Center Tower LLC, as landlord and GERI
(formerly known as Triple Net Properties, LLC), as tenant.
“HQ Sublease” shall mean that certain Sublease in the form attached hereto as
Exhibit E.
“Indebtedness” shall mean (a) the principal of and/or interest accrued on (i)
indebtedness for money borrowed and (ii) indebtedness evidenced by notes,
debentures, bonds or other similar instruments; (b) all obligations issued or
assumed as the deferred purchase price of property (but excluding accounts
payable arising in the ordinary course of business consistent with past
practice); (c) all obligations for the reimbursement of any obligor on any
letter of credit or similar credit transaction servicing obligations of a Person
or of a type described in clauses (a) and (b) above and (d) and (e) below, but
only to the extent of the obligation secured; (d) all obligations to pay rent or
other amounts under any lease of real property or personal property which
obligations are required to be classified and accounted for as capital leases in
accordance with GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP; and (e) all
guarantees of obligations of the type referred to in clauses (a) through (d) of
other Persons; provided, however, that Indebtedness shall not include any
obligations of the type referred to in clauses (a) through (e) above of any
Acquired Company to Seller or any Subsidiaries of Seller (including any other
Acquired Company).
“Indemnification Agreement” shall mean that certain Indemnification Agreement in
substantially the form attached hereto as Exhibit C.
“Indemnified Person” shall have the meaning specified in Section 8.2(b).
“Indemnified Representatives” shall have the meaning specified in Section 6.9.
“Indemnifying Person” shall have the meaning specified in Section 8.4(a).
“Indemnity Cap” shall have the meaning specified in Section 8.8(a).
“Initial Stock Purchase Price” shall have the meaning specified in Section 2.2.
“Intercompany Balance Settlement and Release Agreement” shall mean that
Settlement and Release Agreement attached hereto as Exhibit F.
“Interim Financial Statements” shall have the meaning specified in Section 4.5.

 

5



--------------------------------------------------------------------------------



 



“IP Rights” shall mean any or all of the following throughout the world: (i) all
patents and patent applications, and all patents that issue therefrom, and all
reissues, reexaminations, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (ii) all inventions (whether
patentable or not), invention disclosures, trade secrets, proprietary or
confidential information and know-how; (iii) all copyrights, mask works,
copyright and mask work registrations and applications; (iv) all corporate
names, trade names, logos, trademarks and service marks, trademark and service
mark registrations and applications and Internet domain names; and (v) rights to
databases.
“IRS” shall mean the Internal Revenue Service of the United States of America.
“Knowledge” shall mean (i) with respect to Purchaser, the actual knowledge of
any officer of Purchaser, or (ii) with respect to Seller, the actual knowledge
of any officer of Seller or the Company or Mathieu Streiff, consultant to Seller
and former General Counsel of Seller. For the avoidance of doubt, “Knowledge”
shall not be construed to refer to the knowledge of any stockholder, officer,
director, manager, agent, employee or representative of Seller other than those
Persons described in the prior sentence, or any Affiliate of Seller, or to
impose upon any such Person any individual personal liability.
“Law” shall mean any constitution, statute, law (including common law),
ordinance, regulation, rule, code, Governmental Order or other requirement
enacted, enforced, entered or promulgated by any Governmental Authority.
“Leased Real Property” shall mean the real property presently leased by or
subject to an agreement to lease or sublease or other use or occupancy agreement
by any Acquired Company as tenant.
“Letter of Credit” shall mean a letter of credit in substantially the form
attached hereto as Exhibit D.
“Letter of Credit Amount” shall mean the amount set forth on Section 1.1 of the
Disclosure Schedule and identified thereon as the Letter of Credit Amount.
“Liabilities” shall mean any and all debts, liabilities, guarantees, commitments
and obligations, whether fixed, contingent or absolute, asserted or unasserted,
matured or unmatured, liquidated or unliquidated, accrued or not accrued, known
or unknown, due or to become due, whenever or however arising (including whether
arising out of any contract or any tort based on negligence or strict liability)
and whether or not the same would be required by GAAP to be stated in financial
statements or disclosed in the notes thereto.
“Losses” shall mean any and all losses, Actions, charges, claims, complaints,
disputes, demands, Governmental Orders, assessments, damages, dues, penalties
(including interest), fines, amounts paid in settlement, Taxes, liens or
reasonable costs and expenses (including reasonable attorneys’ and accountants’
fees and disbursements), of any nature whatsoever.
“Marked Assets” shall have the meaning specified in Section 6.4(a)(ii).

 

6



--------------------------------------------------------------------------------



 



“Material Adverse Effect” shall mean any result, fact, event, change,
development or effect that has, or could reasonably be expected to have, a
materially adverse effect on (a) the Assets, operations, results of operations
or condition (financial or otherwise) of the Acquired Companies taken as a
whole, or (b) the ability of Seller or Purchaser to consummate the Contemplated
Transactions; provided, however, that none of the following shall be deemed,
either alone or in combination, to constitute a Material Adverse Effect, nor
shall any of the following be taken into account in determining whether there
has been or will be or would reasonably be expected to be, a Material Adverse
Effect: any fact, event, change, development or effect resulting from or arising
out of (i) the announcement of this Agreement or consummation of the
Contemplated Transactions or the identity of Purchaser; (ii) the performance by
Seller or Purchaser of its respective obligations under this Agreement or as
required by applicable Law or accounting requirements; (iii) actions or effects
caused by or under the responsibility of Purchaser; (iv) general economic
conditions in the United States; (v) general conditions in the industries in
which the Acquired Companies conduct their Business; (vi) the initiation by any
Person other than Seller or any of its Subsidiaries of proceedings under
Chapter 11 of the United States Bankruptcy Code or other similar statutes or
Laws or any adverse developments related to any such proceedings; (vii) any
natural disaster or any acts of terrorism, sabotage, military action or war
(whether or not declared) or any escalation or worsening thereof; (viii) any
changes in Law; (ix) any changes in interest rates or financial or currency
markets; (x) the failure of any Acquired Company to meet any internal
projections or forecasts; or (xi) changes, events or circumstances that exist or
have occurred as of the date of this Agreement and that are reflected in the
Disclosure Schedule or disclosed in any Seller SEC Document .
“Material Contracts” shall have the meaning specified in Section 4.13(a).
“Met 10 Obligations” shall have the meaning specified in Section 6.15(c).
“Met 10 Settlement Agreement” shall mean that certain settlement agreement
between the tenant-in-common investors, who purchased interests comprising 85%
of Met Center 10, GERI and Lexington Insurance Company.
“Met 10 Subsequent Payment Amount” shall mean the amount, if any, paid in
accordance with the Met 10 Settlement Agreement by GERI to the specified tenant
in common holders under Paragraph 8 of the Met 10 Settlement Agreement.
“Met 10 Trigger Event” shall mean the date on which GERI is required to pay to
the specified tenant in common holders the Met 10 Subsequent Payment Amount.
“Met Center 10” shall mean the office building located at 7551 Metro Center
Drive, Austin, Texas.
“Multiemployer Plans” shall have the meaning specified in Section 4.18(a).
“Net Balance” shall mean the net balance, as of the close of business on the
Business Day immediately preceding the Closing Date, of any intercompany
payables or receivables with respect to Seller and its Subsidiaries (other than
the Company and its Subsidiaries) on the one hand and the Company and its
Subsidiaries on the other hand.

 

7



--------------------------------------------------------------------------------



 



“Net Balance Statement” shall have the meaning specified in Section 2.4(a).
“New Lease Agreements” shall have the meaning specified in Section 6.16.
“NNNCSN Notes Indenture” shall have the meaning specified in Section
4.22(b)(ii).
“NNNRA” shall mean NNN Realty Advisors, Inc., a Delaware corporation.
“Non-controlling Party” shall have the meaning specified in Section 8.4(c).
“Offset Amount” shall have the meaning specified in Section 8.3(a).
“Owned Real Property” shall mean the real property owned by any Acquired
Company.
“Party” shall mean each of Seller, the Company or Purchaser, individually, and
“Parties” shall mean all of the foregoing collectively.
“Permit” shall have the meaning specified in Section 4.11.
“Permitted Encumbrances” shall mean such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Encumbrances for Taxes, assessments, charges, levies or
other claims not yet delinquent, or the validity of which are being contested in
good faith; (b) Encumbrances imposed by Law, such as materialmen’s, mechanics’,
carriers’, warehousemen’s, workmen’s and repairmen’s liens and other such liens
for amounts not yet delinquent, or the validity of which are being contested in
good faith; (c) pledges or deposits to secure obligations under workers’
compensation Laws or similar legislation or to secure public or statutory
obligations; (d) Encumbrances, irregularities, easements, reserves, servitudes,
encroachments, rights of way, covenants, restrictions or other imperfections of
title or possession, whether or not of public record, which would be disclosed
by a current survey, title report or title commitment, or inspection, the
existence of which do not materially interfere with the present use of the
affected property; (e) Encumbrances relating to Indebtedness encumbering or
securing the Owned Real Property and Leased Real Property; (f) registered
easements, rights-of-way, restrictive covenants and servitudes and other similar
rights in land granted to, reserved or taken by any Governmental Authority or
public utility or any registered subdivision, development, servicing, site plan
or other similar agreement with any Governmental Authority or public utility;
(g) customary contractual provisions providing for retention of title to goods
until payment is made and (h) all zoning or other similar restrictions.
“Person” shall mean any individual, partnership, firm, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act.
“Post-Closing Period” shall mean any taxable period that begins after the
Closing Date and the portion of any Straddle Period beginning after the Closing
Date.

 

8



--------------------------------------------------------------------------------



 



“Pre-Closing Period” shall mean any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
Except as otherwise provided in Section 7.1(b), the Closing Date is specifically
included in any applicable Pre-Closing Period.
“Preliminary Closing Cash Statement” shall have the meaning specified in Section
2.3(a).
“Promptly Terminated Employee” shall have the meaning specified in Section
8.2(a)(v).
“Purchaser” shall have the meaning specified in the preamble to this Agreement.
“Purchaser Closing Contribution” shall mean the amount set forth on Section 1.1
of the Disclosure Schedule and identified thereon as the Purchaser Closing
Contribution.
“Purchaser FSA Plans” shall have the meaning specified in Section 6.11(d).
“Purchaser Fundamental Representations” shall mean the representations and
warranties of Purchaser specified in Section 5.1, Section 5.3, Section 5.4 and
Section 5.7.
“Purchaser Indemnified Persons” shall have the meaning specified in Section
8.2(a).
“Purchaser Welfare Plans” shall have the meaning specified in Section 6.11(c).
“Reference Balance Sheet Date” shall have the meaning specified in Section 4.5.
“Regulations” shall mean the Treasury Regulations (including Temporary
Regulations) promulgated by the United States Department of Treasury with
respect to the Code or other federal tax statutes, as amended through the date
hereof.
“Restricted Term” shall mean the period beginning on the Closing Date and ending
on the one (1) year anniversary of the Closing Date.
“Restricted Term/Notes” shall mean the period beginning on the Closing Date and
ending on the six (6) month anniversary of the Closing Date.
“Retained Employees” shall mean all pre-closing employees of the Acquired
Companies that remain employees of the Acquired Companies immediately after the
Closing.
“Review Period” shall have the meaning specified in Section 2.3(b).
“Section 338(h)(10) Election” shall have the meaning specified in Section
7.1(e).
“Securities Act” shall mean the Securities Act of 1933, as amended through the
date hereof.
“Seller” shall have the meaning specified in the preamble to this Agreement.
“Seller Bill of Sale” shall mean that certain bill of sale in substantially the
form attached hereto as Exhibit G.

 

9



--------------------------------------------------------------------------------



 



“Seller Closing Net Balance Payment” shall mean an amount equal to $500,000.
“Seller Entities” shall have the meaning specified in Section 3.1.
“Seller FSA Plans” shall have the meaning specified in Section 6.11(d).
“Seller Fundamental Representations” shall mean the representations and
warranties of Seller specified in Section 3.1, Section 3.3, Section 3.5, Section
4.2 and Section 4.20.
“Seller Group” shall mean the affiliated group of corporations that files a
consolidated U.S. federal income Tax Return the common parent of which is
Seller.
“Seller Indemnified Persons” shall have the meaning specified in Section 8.2(b).
“Seller Marks” shall have the meaning specified in Section 6.4(a)(i).
“Seller SEC Document” shall mean any report, schedule, form, statement or other
document (including exhibits thereto and information incorporated therein) filed
by Seller with the Securities and Exchange Commission prior to the date hereof.
“Seller Term Note” means the Term Note issued by Seller on the Closing Date, in
the initial principal amount contemplated by Section 2.9, and in the form
attached hereto as Exhibit H.
“Shares” shall have the meaning specified in the recitals to this Agreement.
“Specified Claims” shall have the meaning specified in Section 8.4(b).
“Stock Purchase Price” shall have the meaning specified in Section 2.3(d).
“Straddle Period” shall mean any taxable period that begins before and ends
after the Closing Date.
“Straddle Period Taxes” shall have the meaning specified in Section 7.1(a).
“Subsidiary” shall mean, with respect to any Person, any other domestic or
foreign corporation, limited liability company, general or limited partnership,
unincorporated association or other business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.

 

10



--------------------------------------------------------------------------------



 



“Tax” or “Taxes” shall mean any and all U.S. federal, state, local, or foreign
taxes, fees, levies, duties, tariffs, imposts, and other like charges (together
with any and all interest, penalties, loss, damage, liability, expense,
additions to tax and additional amounts or costs incurred or imposed with
respect thereto), whether disputed or not, imposed by any Governmental Authority
or any taxing authority, including (i) taxes or other charges on or with respect
to income, franchise, escheat, windfall or other profits, gross receipts, real
or personal property, sales, use, capital gains, capital stock or shares,
premium, payroll, employment, social security (or similar), workers’
compensation, occupation, unemployment compensation, disability, environmental
(including taxes under Code Section 59A), alternative or add-on minimum,
estimated or net worth; (ii) taxes or other charges in the nature of excise,
withholding, ad valorem, license, registration, stamp, transfer, value added, or
gains taxes; and (iii) customs duties, tariffs, and similar charges, in any such
case whether imposed directly or as a result of being a member of a
consolidated, combined, or unitary tax group, under Treasury Regulations
Section 1.1502-6 (or any comparable provision of applicable state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.
“Tax Contest” shall mean an audit, claim, dispute or controversy relating to
Taxes.
“Tax Returns” shall mean all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with
Taxes.
“Third Party Proceeding” shall have the meaning specified in Section 8.4.
“Transaction Documents” shall mean this Agreement, the Assumption Agreement,
Company Bill of Sale, the Seller Bill of Sale, the HQ Sublease, the Intercompany
Balance Settlement and Release Agreement, the Seller Term Note, the Transition
Services Agreement and all other documents executed at the Closing in connection
therewith.
“Transfer” shall mean any sale, transfer, assignment, pledge, mortgage,
exchange, hypothecation, grant of a security interest or other direct or
indirect disposition or encumbrance (including by operation of law).
“Transfer Taxes” shall have the meaning specified in Section 6.1.
“Transferee Employer” shall have the meaning specified in Section 6.11(a).
“Transferred Account Balances” shall have the meaning specified in Section
6.11(d).
“Transferred Employees” shall have the meaning specified in Section 6.11(a).
“Transition Services Agreement” means the Transition Services Agreement dated as
of the Closing Date and in the form attached hereto as Exhibit I.
“Treasury Regulations” shall mean the final, temporary, and proposed federal
income tax regulations promulgated under the Code, as such treasury regulations
may be amended from time to time.
“Unpaid Met 10 Legal Expenses” shall have the meaning specified in Section
8.2(a)(iv).

 

11



--------------------------------------------------------------------------------



 



Section 1.2 Other Interpretive Provisions.  Unless otherwise specified herein,
the following interpretive provisions shall apply:
(a) the meanings of defined terms are equally applicable to the singular and
plural forms of such defined terms;
(b) the words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
provision hereof;
(c) Article, Section, Exhibit and Schedule references are to Articles, Sections,
Exhibits and Schedules of or to this Agreement;
(d) the term “including” is by way of example and not limitation;
(e) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, whether in physical or electronic form; and
(f) section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.
ARTICLE II.
PURCHASE AND SALE
Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Purchaser, free and clear of any and all
Encumbrances (other than restrictions on transfer under applicable securities
Laws), and Purchaser shall purchase, all of the Shares.
Section 2.2 Stock Purchase Price. At the Closing, Purchaser (or its designee)
shall (i) pay to Seller in cash (by wire transfer of immediately available
funds) an amount equal to $500,000 (the “Estimated Closing Cash Payment”) and
(ii) assume from Seller pursuant to the Assumption Agreement the obligation to
pay $10,700,000 of the Net Balance (such assumption and the Estimated Closing
Cash Payment being collectively referred to as the “Initial Stock Purchase
Price”).
Section 2.3 Post Closing Adjustment of Estimated Closing Cash Payment.
(a) Within forty-five (45) days after the Closing, Purchaser shall cause to be
prepared and delivered to Seller a statement in reasonable detail (the
“Preliminary Closing Cash Statement”) setting forth the amount of cash and cash
equivalents (determined in accordance with GAAP) held by the Acquired Companies
at the Closing and the resulting adjustment to the Estimated Closing Cash
Payment, if any, in accordance with Section 2.3(b), (c) and (d). The Preliminary
Closing Cash Statement will be prepared from the books and records of the
Acquired Companies and in accordance with GAAP, consistently applied.

 

12



--------------------------------------------------------------------------------



 



(b) If Seller disputes the Preliminary Closing Cash Statement, Seller may within
fifteen (15) Business Days after delivery to Seller of the Preliminary Closing
Cash Statement (the “Review Period”) deliver written notice to Purchaser of any
objections thereto, which written notice will specify the rationale for such
disagreement and the amount in dispute. The Parties will attempt in good faith
to reach an agreement as to any matters identified in such written notice as
being in dispute. If Purchaser and Seller fail to resolve all such matters in
dispute within 10 days after Seller ’s delivery of such written notice to
Purchaser, then any matters identified in such written notice that remain in
dispute will be finally and conclusively determined by an independent auditing
firm (the “Arbiter”) selected by Purchaser and Seller. Promptly, but not later
than 20 days after acceptance of its appointment, the Arbiter will determine
(based solely on written and, if requested by the Arbiter, oral presentations
and a review of working papers of Purchaser, Seller and their respective
accountants, as applicable, and not by independent review) the matters in
dispute and will render a written report as to the disputed matters, which
written report of the Arbiter will be conclusive and binding upon the Parties.
The fees and expenses of the Arbiter will be shared equally by Seller and
Purchaser. If Seller fails to notify Purchaser of any disputes within the Review
Period, the Preliminary Closing Cash Statement will be conclusive and binding on
the Parties. The Preliminary Closing Cash Statement and the amounts set forth
thereon, as finally determined pursuant to this Section 2.3(b), shall constitute
the “Closing Cash Statement” for purposes of this Agreement and the amount of
cash and cash equivalents held by the Acquired Companies at the Closing set
forth on the Closing Cash Statement shall constitute the “Closing Cash Balance”
for purposes of this Agreement.
(c) If the Closing Cash Balance is less than the Estimated Closing Cash Payment,
then Seller shall pay to NNNRA in cash an amount equal to the amount by which
the Estimated Closing Cash Payment exceeds the Closing Cash Balance. If the
Closing Cash Balance is greater than the Estimated Closing Cash Payment, then
Purchaser shall pay to Seller in cash an amount equal to the amount by which the
Closing Cash Balance exceeds the Estimated Closing Cash Payment.
(d) Payments under this Section 2.3 shall be made within five (5) Business Days
(by wire transfer of immediately available funds) following the final agreement
upon or determination of the Closing Cash Balance in accordance with this
Section 2.3. Any payment by Purchaser to Seller pursuant to this Section 2.3
will be treated by the Parties as an adjustment to the Initial Stock Purchase
Price. The Initial Purchase Price as so adjusted will be referred to in this
Agreement as the “Stock Purchase Price.” Any payment by Seller to NNNRA pursuant
to this Section 2.3 will be deemed to be an additional payment in satisfaction
of a portion of the Net Balance as of Closing. For the avoidance of doubt, no
payment by Seller to NNNRA pursuant to this Section 2.3 will reduce the
principal amount of the Seller Term Note or reduce or offset the Seller Closing
Net Balance Payment.
(e) In connection with the preparation of the Preliminary Closing Cash Statement
and the Closing Cash Statement and the final determination of the Closing Cash
Balance, Purchaser and Seller shall give each other and their respective
representatives, and Purchaser shall cause the Company and its Subsidiaries to
give Seller and its representatives, reasonable access, during normal business
hours and upon reasonable notice, to the books and records, the financial
systems and personnel and any other information of the Business that Seller
reasonably requests, and Purchaser shall cooperate, and shall cause the Company
and its Subsidiaries to cooperate, with Seller and its representatives in
connection therewith.

 

13



--------------------------------------------------------------------------------



 



Section 2.4 Agreed Net Balance; Payments in Satisfaction of Net Balance.
(a) The net balance statement (the “Net Balance Statement”) attached hereto as
Exhibit J sets forth the Net Balance amount as of the open of business on the
Closing Date, including each Person that is owed an intercompany amount and the
obligor and aggregate amount thereof.
(b) In full satisfaction of the entire portion of the Net Balance that is not
assumed by Purchaser, at the Closing, Seller shall (i) pay to NNNRA, in cash, by
wire transfer of immediately available funds to a bank account designated by
NNNRA, an amount equal to the Seller Closing Net Balance Payment and
(ii) deliver to NNNRA the Seller Term Note, duly executed by Seller.
(c) In full satisfaction of the entire portion of the Net Balance that is
assumed by Purchaser pursuant to the Assumption Agreement, at the Closing,
Purchaser shall (i) pay to NNNRA, in cash, by wire transfer of immediately
available funds to a bank account designated by NNNRA, an amount equal to the
Purchaser Closing Contribution, (ii) enter into the Indemnification Agreement
with NNNRA and (iii) procure the delivery to NNNRA of the Letter of Credit.
Section 2.5 Closing. Upon the terms and subject to the conditions of this
Agreement, the sale and purchase of the Shares and the consummation of the other
transactions contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at Jenner & Block LLP, 353 N. Clark Street, Chicago,
Illinois 60654, on the date hereof, by the electronic delivery of executed
documents (the “Closing Date”) concurrently with the execution and delivery of
this Agreement. The Closing will be deemed effective as of 9:00 a.m. (Eastern
time) on the Closing Date.
Section 2.6 Closing Deliveries of Seller. At the Closing, Seller shall deliver,
or cause to be delivered, the following:
(a) To Purchaser, a stock certificate representing all of the Shares, duly
endorsed in blank or accompanied by stock powers duly executed in blank;
(b) To Purchaser, resignations executed by each of the directors of the Company
and each of its Subsidiaries as of the Closing Date and effective upon Closing;
(c) To Purchaser, the Seller Bill of Sale, duly executed by Seller and/or
certain of its Subsidiaries (other than the Acquired Companies);
(d) To Purchaser, a certificate of non-foreign status in accordance with Code
Section 1445(b)(2) and Treasury Regulations Section 1.1445-2(b)(2).
(e) To GERI, the HQ Sublease, duly executed by Seller;
(f) To the Company, the Transition Services Agreement, duly executed by Seller;
(g) To NNNRA, the Intercompany Balance Settlement and Release Agreement, duly
executed by Seller;
(h) To Purchaser, the release agreement in the form attached hereto as
Exhibit K, duly executed by FBR Capital Markets & Co.;

 

14



--------------------------------------------------------------------------------



 



(i) To NNNRA, the Seller Term Note, duly executed by Seller;
(j) To Purchaser, the Indemnification Agreement, duly executed by Seller; and
(k) To NNNRA, a wire transfer of immediately available funds to a bank account
designated by NNNRA in an amount equal to the Seller Closing Net Balance
Payment.
Section 2.7 Closing Deliveries of Purchaser. At the Closing, Purchaser shall
deliver, or cause to be delivered, the following:
(a) To Seller, the Estimated Closing Cash Payment by wire transfer of
immediately available funds to a bank account designated by Seller;
(b) To Seller, the Assumption Agreement, duly executed by Purchaser, pursuant to
which Purchaser is assuming from Seller the obligation to pay $10,700,000 of the
Net Balance;
(c) To Seller and each Acquired Company, (i) a duly adopted and executed written
consent of Purchaser electing, as the sole stockholder of the Company, directors
of the Company and (ii) a duly adopted and executed written consent of the sole
stockholder of each Acquired Company (other than Company) electing, as the sole
stockholder of such Acquired Company, directors of such Acquired Company (the
“Director Election Written Consents”);
(d) To Seller, a duly adopted and executed written consent of the board of
directors, manager or managers (or other applicable managing Person or Persons)
of each Acquired Company approving, among other things, such Acquired Company’s
execution and performance of each Transaction Document to which such Acquired
Company is a party (the “Additional Written Consents”);
(e) To Seller, the Company Bill of Sale, duly executed by the Acquired
Companies;
(f) To Seller, the Transition Services Agreement, duly executed by the Company;
(g) To Seller, the HQ Sublease, duly executed by GERI;
(h) To Seller, the Acknowledgment of Assumption attached as an exhibit to the
Assumption Agreement, duly executed by the Company and NNNRA, pursuant to which
the Company and NNNRA acknowledge that Purchaser has assumed from Seller
$10,700,000 of the Net Balance;
(i) To Seller, the Intercompany Balance Settlement and Release Agreement, duly
executed by each Acquired Company;
(j) To Seller, the Indemnification Agreement, duly executed by Purchaser and
NNNRA;

 

15



--------------------------------------------------------------------------------



 



(k) To Seller, (i) written evidence or other confirmation of the delivery to
NNNRA of the Letter of Credit in a face amount of not less than the Letter of
Credit Amount, naming NNNRA as beneficiary and issued by a commercial bank
having total assets in excess of $3,000,000,000, and (ii) a copy of such Letter
of Credit; and
(l) To NNNRA, a wire transfer of immediately available funds to a bank account
designated by NNNRA in an amount equal to the Purchaser Closing Contribution, in
satisfaction of a portion of the Net Balance assumed by Purchaser.
Section 2.8 Timing of Closing. The delivery of the items described in Section
2.6 and Section 2.7 shall occur in the following order:
(a) first, the simultaneous delivery of the items described in Section 2.6(a),
and (b) and Section 2.7(a) and (b) by Seller and Purchaser, respectively (the
“Stock Sale Deliveries”);
(b) second, immediately following the Stock Sale Deliveries, the execution and
delivery of the Director Election Written Consents and the Additional Written
Consents;
(c) third and finally, immediately following the Stock Sale Deliveries and the
execution and delivery of the Director Election Written Consents, the
simultaneous delivery and performance of each of the other actions and
deliveries described in Section 2.6 and Section 2.7.
Notwithstanding anything herein to the contrary, no documents delivered or
actions taken at the Closing (including all documents or actions described in
Section 2.6 and Section 2.7) shall be considered effective or complete unless or
until all other such deliveries or actions are completed or waived in writing by
the Party against whom such waiver is sought to be enforced, regardless of the
timing or deemed timing of such deliveries or actions as set forth in this
Section 2.8.
Section 2.9 Principal Amount of Seller Term Note. The initial principal amount
of the Seller Term Note (issued at Closing) will be equal to $5,000,000.
Section 2.10 Withholding. Notwithstanding any other provision of this Agreement,
Purchaser and the Company shall be entitled to deduct and withhold from any
consideration otherwise paid or delivered in connection with the transactions
contemplated by this Agreement to any Person such amounts that Purchaser and the
Company are required to deduct and withhold with respect to any such payments
under the Code or any provision of state, local, or foreign law. To the extent
that amounts are so withheld by Purchaser or the Company, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made, and
Purchaser and the Company, as applicable, shall remit such withheld amounts to
the applicable Governmental Authority.

 

16



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER WITH RESPECT TO SELLER
As an inducement to Purchaser to enter into this Agreement, Seller hereby
represents and warrants to Purchaser that, except as set forth in the Disclosure
Schedule:
Section 3.1 Organization and Authority. Seller is a corporation validly existing
and in good standing under the laws of Delaware. Each of Seller and Seller’s
Subsidiaries that are not the Company and its Subsidiaries (the “Seller
Entities” for purposes of this Article III) has all necessary corporate power
and corporate authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder and to consummate the sale of the Shares and the other
transactions contemplated hereby and thereby (collectively, the “Contemplated
Transactions”). The execution and delivery of this Agreement and the other
Transaction Documents to which a Seller Entity is a party and the consummation
by the Seller Entities of the Contemplated Transactions have been duly and
validly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Seller Entities are necessary to authorize this
Agreement and the other Transaction Documents to which a Seller Entity is a
party or to consummate the Contemplated Transactions. This Agreement and the
other Transaction Documents to which a Seller Entity is a party have been duly
and validly executed and delivered by the applicable Seller Entity, and
constitute the legal, valid and binding obligation of the Seller Entities, as
applicable, enforceable against them in accordance with their terms, except as
such enforceability may be subject to the laws of general application relating
to bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief, or other equitable remedies.
Section 3.2 No Conflict; Governmental Authorization.
(a) Neither the execution and delivery of this Agreement and the other
Transaction Documents to which a Seller Entity is a party nor the consummation
of any of the Contemplated Transactions by the Seller Entities do or will:
(i) contravene, conflict with or result in a violation of any provision of the
charter or bylaws of any Seller Entity; (ii) contravene or conflict with or
result in a violation of any Law or any Governmental Order to which a Seller
Entity is subject; (iii) contravene or conflict with or result in a violation of
any of the terms or requirements of any Governmental Authorization with respect
to a Seller Entity; or (iv) contravene or conflict with, result in any breach
of, constitute a default under, require any Consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance (excluding a
Permitted Encumbrance) on any of the Assets of the Business pursuant to, any
Contract to which a Seller Entity is a party, except (A) in the cases of clauses
(ii), (iii) and (iv) as would not have a Material Adverse Effect and (B) as
excluded by Section 4.22.
(b) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which a Seller Entity is a party and the consummation
of the Contemplated Transactions by the Seller Entities do not and will not
require any Governmental Authorization or other order of, action by, filing with
or notification to any Governmental Authority.
Section 3.3 Ownership of Shares. Seller is the record and beneficial owner of,
and has good and valid title to, all of the Shares, free and clear of any and
all Encumbrances (other than those that may be imposed by applicable securities
Laws). Except for this Agreement, none of the Shares is subject to (i) any
option, warrant, purchase right or other Contract that requires Seller to sell,
transfer or otherwise dispose of any Shares or (ii) any voting trust, proxy or
other Contract or understanding with respect to the voting, dividend rights,
preferences, sale, acquisition or other disposition of any of the Shares. At
Closing, Purchaser will obtain good and valid title to the Shares, free and
clear of any Encumbrances other than Encumbrances created by Purchaser.

 

17



--------------------------------------------------------------------------------



 



Section 3.4 Litigation. There are no Actions by or against a Seller Entity
pending before, or, to the Knowledge of Seller, threatened to be brought before,
any Governmental Authority by any third party that seeks to delay or prevent the
consummation of, or that would materially adversely affect the ability of the
Seller Entities to consummate, the Contemplated Transactions.
Section 3.5 Broker’s Fees. No Person (other than FBR Capital Markets & Co.
and/or one or more of its Affiliates) will be entitled to receive any brokerage
commission, finder’s fee, fee for financial advisory services or similar
compensation in connection with the Contemplated Transactions based on any
Contract made by or on behalf of a Seller Entity for which Purchaser or the
Company is or could become liable or obligated.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER WITH RESPECT TO THE ACQUIRED COMPANIES
As an inducement to Purchaser to enter into this Agreement, Seller hereby
represents and warrants to Purchaser that, except as set forth in the Disclosure
Schedule:
Section 4.1 Organization and Qualification.
(a) The Company is a corporation validly existing and in good standing under the
laws of Delaware and has all requisite corporate power and corporate authority
to own, lease and operate its properties and to conduct its Business in the
manner conducted by the Company.
(b) Each of the other Acquired Companies is a corporation or other entity
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation, formation or organization and has all requisite
power and authority to own, lease and operate its properties and to conduct its
Business in the manner conducted by such respective Acquired Company.
(c) Each of the Acquired Companies is duly qualified or licensed and in good
standing to conduct its Business in each jurisdiction in which the property
owned, leased or operated by it or the nature of the Business conducted by it
makes such qualification or licensing necessary, except in such jurisdictions
where the failure to be so duly qualified or licensed and in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.
Section 4.2 Capitalization.
(a) The entire authorized capital stock of the Company consists of 100 shares of
Company Common Stock, of which the Shares are the only shares of capital stock
and other equity interests of the Company that are issued and outstanding. All
of the Shares are held by Seller and are validly issued, fully paid and
nonassessable.

 

18



--------------------------------------------------------------------------------



 



(b) There are no outstanding (i) securities of the Company convertible into, or
exchangeable or exercisable for, shares of capital stock of the Company,
(ii) options, warrants to purchase or subscribe, or other rights to acquire from
the Company any shares of capital stock or other equity securities, or
securities convertible into or exchangeable or exercisable for shares of capital
stock or other equity securities of the Company, or rights of first refusal or
first offer relating to any shares of capital stock or other equity securities
of the Company, (iii) bonds, debentures, notes or other Indebtedness or
securities of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
stockholders of the Company may vote or (iv) any other rights of any nature to
acquire equity securities of the Company or phantom shares or other derivatives
of the Company’s equity securities.
Section 4.3 Subsidiaries.
(a) Section 4.3 of the Disclosure Schedule sets forth a complete list, as of the
date hereof, of each of the Company’s Subsidiaries, together with the
jurisdiction of incorporation, formation or organization of each such Subsidiary
with direct and indirect ownership by Seller shown thereon.
(b) Section 4.3 of the Disclosure Schedule also sets forth a complete list, as
of the date hereof, of the authorized, issued and outstanding capital stock and
other equity interests of the Company’s Subsidiaries. All of the outstanding
shares of capital stock and other equity interests of the Company’s Subsidiaries
are owned beneficially and of record by the Company or the Subsidiary of the
Company indicated on Section 4.3 of the Disclosure Schedule, and are validly
issued, fully paid and nonassessable and constitute all of the issued and
outstanding shares of capital stock or other equity interests of such
Subsidiary.
(c) There are no outstanding (i) securities of any Subsidiary of the Company
convertible into, or exchangeable or exercisable for, shares of capital stock of
such Subsidiary, (ii)  options, warrants to purchase or subscribe, or other
rights to acquire from any Subsidiary of the Company any shares of capital stock
or other equity securities or securities convertible into or exchangeable or
exercisable for shares of capital stock or other equity securities of such
Subsidiary of the Company, or rights of first refusal or first offer relating to
any shares of capital stock or other equity securities of such Subsidiary, or
(iii) bonds, debentures, notes or other Indebtedness or securities of any
Subsidiary of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
equityholders of such Subsidiary may vote, or (iv) any other rights of any
nature to acquire equity securities of a Subsidiary of the Company or phantom
shares or other derivatives of the equity securities of a Subsidiary of the
Company.
Section 4.4 No Conflict; Governmental Authorization. Neither the execution and
delivery of the Transaction Documents to which an Acquired Company is a party
nor the consummation of any of the Contemplated Transactions by an Acquired
Company do or will: (i) contravene, conflict with or result in a violation
of any provision of the charter or bylaws or organizational documents to which
such Acquired Company is subject; (ii) contravene or conflict with or result in
a violation of any of the terms or requirements of any Governmental
Authorization; (iii) contravene or conflict with, result in any breach of,
constitute a default under, require any Consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance (excluding a
Permitted Encumbrance) on any of the Assets of an Acquired Company pursuant to,
any Material Contract, except (A) in the cases of clauses (ii) and (iii) as
would not have a Material Adverse Effect and (B) as excluded by Section 4.22; or
(v) require any Governmental Authorization or other order of, action by, filing
with or notification to any Governmental Authority, including pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

19



--------------------------------------------------------------------------------



 



Section 4.5 Unaudited Financial Statements. Set forth on Section 4.5 of the
Disclosure Schedule are complete copies of (i) the unaudited consolidated
balance sheet and statement of operations of the Company and its consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2010 (such
financial statements, the “Annual Financial Statements”), and (ii) the unaudited
consolidated balance sheet and statement of operations of the Company and its
consolidated Subsidiaries as of March 31, 2011 (the “Reference Balance Sheet
Date”) for the three-month period then ended (the “Interim Financial
Statements,” and together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements have been prepared on a consistent basis
throughout the periods covered thereby and fairly present in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries as of the respective dates thereof and for the
periods referred to therein, except that the Financial Statements are subject to
normal non-material year-end adjustments and any other adjustments described
therein. The Seller included or reflected the information contained in the
Financial Statements (including the balance sheet and statement of operations
information) in the consolidated financial statements of Seller, which financial
statements of Seller have been prepared in all material respects in accordance
with GAAP.
Section 4.6 Absence of Changes. Except for the execution and delivery of this
Agreement and the other Transaction Documents to which the Company is a party or
as contemplated by this Agreement or the other Transaction Documents to which
the Company is a party, from the Reference Balance Sheet Date through the date
of this Agreement:
(a) none of the Acquired Companies has sold, leased, transferred, assigned or
encumbered any of its assets or properties, other than in the ordinary course of
business;
(b) no party (including any Acquired Company) has accelerated, terminated or
cancelled (or given notice thereof) any Contract (or series of related
Contracts) involving annual payments of more than $150,000 to which any Acquired
Company is a party or by which any Acquired Company is bound;
(c) none of the Acquired Companies has canceled, compromised, waived or released
any right or claim (or series of related rights and claims) involving more than
$150,000 outside the ordinary course of business;
(d) none of the Acquired Companies has experienced any damage, destruction or
loss to any of its property that would have a Material Adverse Effect;

 

20



--------------------------------------------------------------------------------



 



(e) none of the Acquired Companies has granted an increase in the base
compensation or benefits of, or made any bonus payment to, any officer of the
Acquired Companies, or to any employee whose base compensation exceeds $150,000;
(f) the Company has not materially changed any of its methods of accounting,
accounting principles, or any other accounting practice;
(g) none of the Acquired Companies has (A) incurred any Indebtedness (provided
that, for the purposes of this clause (A), (x) Indebtedness shall not include
accruals or payments of interest or rents and (y) the phrase “incurred any
Indebtedness” as it relates to any guarantee (including any direct guarantee,
non-recourse carve-out guarantee or any other guarantee) shall refer only to the
issuance or grant of any such guarantee and shall not cover whether any
Liability associated with any such guarantee has arisen since the Reference
Balance Sheet Date), (B) issued, sold or amended any debt securities, guaranteed
any debt securities of another Person, (C) entered into any “keep well” or other
Contract to maintain any financial statement condition of another Person or
entered into any arrangement having the economic effect of any of the foregoing,
(D) loaned, advanced (other than advancement of expenses to its employees in the
ordinary course of business and inter-company advances and payments) or
contributed to the capital of, or invested in, any other Person or (E) entered
into any hedging Contract or other financial agreement or arrangement designed
to protect the Company against fluctuations in commodities prices or exchange
rates;
(h) none of the Acquired Companies have changed (in any material respect)
payment or processing practices or policies regarding intercompany transactions;
(i) none of the Acquired Companies has made or rescinded any material, written
Tax election, settled or compromised any material Tax assessment or deficiency,
or amended any Tax Return; or
(j) none of the Acquired Companies has committed to do any of the foregoing.
Section 4.7 Accounts Receivable. All accounts receivable of each of the Acquired
Companies (excluding any accounts receivable of an Acquired Company owed by the
Company or any of its Subsidiaries, including any other Acquired Company, or
owed by Seller of any of its other Subsidiaries) have arisen from bona fide
transactions. Since the Reference Balance Sheet Date, neither Seller nor any
Acquired Company has taken any action outside of the ordinary course of business
and consistent with past practice to collect such notes or accounts receivable.
Seller has provided Purchaser with a list of all accounts receivable (excluding
any accounts receivable of an Acquired Company owed by another Acquired Company)
collected by the Acquired Companies and the age thereof at the time of payment
for the period beginning on April 1, 2011 and ending on July 29, 2011.

 

21



--------------------------------------------------------------------------------



 



Section 4.8 Accounts Payable. All accounts payable of each of the Acquired
Companies (excluding any accounts payable of any Acquired Company owed to the
Company or any of its Subsidiaries, including any other Acquired Company, or
owed to Seller or any of its other Subsidiaries) have arisen from bona fide
transactions. Since the Reference Balance Sheet Date, no Acquired Company has
taken any action outside of the ordinary course of business and consistent with
past practice to postpone the payment of its accounts payable. Except as set
forth on Section 4.8 of the Disclosure Schedule, as of the Closing Date, each
account payable of the Acquired Companies is aged less than sixty (60) days.
Seller has provided Purchaser with a list of all accounts payable (excluding any
accounts payable of an Acquired Company owed to another Acquired Company) paid
by the Acquired Companies and the age thereof at the time of payment for the
period beginning on April 1, 2011 and ending on July 29, 2011.
Section 4.9 Litigation. As of the date hereof, there are no Actions (other than
Actions relating to personal injuries, accidents or workers compensation claims,
in each case seeking damages less than $100,000) by or against any Acquired
Company, pending before or, to the Knowledge of Seller, overtly threatened to be
brought before, any Governmental Authority or arbitrator or mediator by any
third party that would reasonably be expected to have a Material Adverse Effect.
Section 4.10 Compliance with Laws. Since January 1, 2008, each of the Acquired
Companies has complied with all, and has not violated any, Laws, Governmental
Orders and Governmental Authorizations applicable to it or to the conduct of its
business or the ownership or use of any of its properties or assets, except
where such failure to comply or such violation, individually or in the
aggregate, would not have a Material Adverse Effect. There are no outstanding
and uncured written notices from any Governmental Authority of any violation of
any Law applicable to the Acquired Companies, where such violation would have a
Material Adverse Effect.
Section 4.11 Permits. The Acquired Companies have all material Governmental
Authorizations necessary in connection with the Business as presently conducted
(each such material Governmental Authorization, a “Permit”) and are not in
default or violation of any of them, and no material Permit will be revoked or
terminated or not renewed pursuant to its terms solely as a result of the
consummation of the Contemplated Transactions, except, in all cases, for any
violation, default, revocation, termination or non-renewal that, individually or
in the aggregate, would not have a Material Adverse Effect.
Section 4.12 Environmental Matters. To the Knowledge of Seller,
(a) The Acquired Companies are in compliance in all material respects with all
applicable Environmental Laws.
(b) No written notices of any incurred material violation under any
Environmental Law relating to the operation of the Acquired Companies have been
received.
(c) The Acquired Companies have obtained or applied for, and are in material
compliance with, all material Permits that are required by any Governmental
Authorization pursuant to any Environmental Law in order to operate the Business
as presently conducted.
(d) Notwithstanding anything to the contrary in this Agreement, this
Section 4.12 contains the sole and exclusive representations and warranties of
Seller or the Acquired Companies with respect to environmental and public safety
matters, including any arising under any Environmental Laws.

 

22



--------------------------------------------------------------------------------



 



For the avoidance of doubt, the representations set forth in this Section 4.12
do not apply to any of the properties listed on Section 4.12 of the Disclosure
Schedule.
Section 4.13 Material Contracts.
(a) For purposes hereof, the term “Material Contracts” shall mean all Acquired
Company Contracts:
(i) pursuant to which any Acquired Company provides property or asset management
and related services;
(ii) under which any Acquired Company has created, incurred, assumed or
guaranteed Indebtedness in excess of $250,000;
(iii) involving annual payments by the Business anticipated as of the date of
this Agreement to be in excess of $125,000, or involving annual receipts by the
Business anticipated as of the date of this Agreement to be in excess of
$125,000;
(iv) pertaining to employment, severance, change of control or indemnification
arrangements with any officer, director or employee of any of the Acquired
Companies that provide for annual compensation in excess of $75,000 or payments
or other benefits that are contingent upon the Contemplated Transactions;
(v) relating to leases, licenses, installment and conditional sale agreements,
and other Contracts affecting the ownership of, leasing of, title to, use of, or
any leasehold or other interest in, any tangible personal property of any of the
Acquired Companies, provided in each case such Contract involves an amount in
excess of $100,000 per annum;
(vi) constituting a collective bargaining agreement or other Contract with any
labor union;
(vii) constituting a material joint venture, partnership or similar legal
relationship;
(viii) whereby any Acquired Company has an obligation to make an investment in
or loan to any Person;
(ix) relating to a sales broker, sales agency or finder’s relationship with any
Acquired Company;
(x) pursuant to which any Acquired Company has granted a power of attorney or
other similar grant of agency; or

 

23



--------------------------------------------------------------------------------



 



(xi) that prohibit the Acquired Companies from freely engaging in any business
in any geographical area or from soliciting customers.
(b) Section 4.13 of the Disclosure Schedule sets forth a complete list, as of
the date hereof, of all Material Contracts. Except as would not have a Material
Adverse Effect, (i) each Material Contract is valid, binding and enforceable
against the relevant Acquired Company, (ii) to the Knowledge of Seller, the
relevant Acquired Company has performed, in all material respects, all
obligations under the Material Contracts required to be performed by it and
(iii) to the Knowledge of Seller, there has not been any material breach or
anticipated breach by any other party to any Material Contract.
(c) To the Knowledge of Seller, no written notice of an Event of Default (as
defined in the NNNCSN Notes Indenture) has been given to the trustee under the
NNNCSN Notes Indenture.
Section 4.14 Sufficiency of Assets. The Acquired Companies own, lease or have
the right to use assets that, taking into account the services to be provided
(and other rights extended) under the Transition Services Agreement and the
assets to be conveyed by Seller to the Company pursuant to the Seller Bill of
Sale, are sufficient (in all material respects) for the conduct of the Business
as presently conducted. Notwithstanding the foregoing, Section 4.16 contains the
sole and exclusive representations and warranties of Seller with respect to
infringement, misappropriation or other violations of IP Rights.
Section 4.15 Insurance. Section 4.15 of the Disclosure Schedule lists each
insurance policy that is in effect immediately prior to the Closing to which any
Acquired Company is a party, a named insured or otherwise the beneficiary of
coverage. With respect to each such insurance policy, as of immediately prior to
the Closing, (a) the policy was in full force and effect and (b) neither Seller
nor any Acquired Company was in default with respect to its respective
obligations thereunder.
Section 4.16 Intellectual Property.
(a) Section 4.16(a) of the Disclosure Schedule lists, as of the date of this
Agreement, the following with respect to IP Rights of each Acquired Company:
(i) Section 4.16(a)(i) of the Disclosure Schedule lists, as of the date of this
Agreement, all of the patents and patent applications owned by any of the
Acquired Companies, setting forth in each case the jurisdictions in which such
patents and patent applications have been filed;
(ii) Section 4.16(a)(ii) of the Disclosure Schedule lists, as of the date of
this Agreement, all of the trademark and service mark registrations applications
therefor and Internet domain names owned by any of the Acquired Companies,
setting forth in each case the jurisdictions in which such registrations and
applications have been filed; and
(iii) Section 4.16(a)(iii) of the Disclosure Schedule lists, as of the date of
this Agreement, all of the copyright and mask work registrations and
applications therefor owned by any of the Acquired Companies, setting forth in
each case the jurisdictions in which such registrations and applications have
been filed.

 

24



--------------------------------------------------------------------------------



 



(b) The Acquired Companies own all right, title and interest in and to the IP
Rights identified in Section 4.16(a)(i), Section 4.16(a)(ii) and Section
4.16(a)(iii) of the Disclosure Schedule, in each case free and clear of all
material Encumbrances, except for Permitted Encumbrances. To the Knowledge of
Seller, the operation of the Business by the Acquired Companies as currently
conducted does not infringe the IP Rights of any other Person. To the Knowledge
of Seller, no IP Rights owned by the Acquired Companies has been infringed,
misappropriated or otherwise violated in any material respect by any Person
within the two (2) years prior to the date of this Agreement.
(c) Notwithstanding anything to the contrary in this Agreement, this
Section 4.16 contains the sole and exclusive representations and warranties of
Seller with respect to infringement, misappropriation or other violations of IP
Rights.
Section 4.17 Real Property.
(a) Section 4.17(a)(i) of the Disclosure Schedule contains a correct list as of
the date hereof of each Owned Real Property owned by any of the Acquired
Companies. Section 4.17(a)(ii) of the Disclosure Schedule contains a correct
list as of the date hereof of each Leased Real Property leased or subleased by
any of the Acquired Companies (as lessee or sublessee). Section 4.17(a)(iii) of
the Disclosure Schedule contains a correct list as of the date hereof of any
leases or subleases of any Owned Real Property or Leased Real Property leased or
subleased by any of the Acquired Companies (as lessor or sublessor) to any other
Person, other than residential dwelling or apartment leases or vender service
contracts or license agreements entered into by any Acquired Company in the
ordinary course of business.
(b) With respect to each lease listed in Section 4.17(a)(ii) of the Disclosure
Schedule:
(i) except with respect to (A) any subleases listed on Section 4.17(a)(iii) of
the Disclosure Schedule, (B) all residential dwelling or apartment tenant
leases, commercial retail, office or industrial tenant leases, or vendor service
contracts or license agreements entered into or assumed by any Acquired Company
in the ordinary course of business, and (C) Permitted Encumbrances for any
Indebtedness encumbering any Leased Real Property and other Permitted
Encumbrances, none of the Acquired Companies has subleased, licensed, assigned,
transferred or conveyed any interest in the Leased Real Property or the
leasehold interest;
(ii) to the Knowledge of Seller, neither Seller nor any of its Subsidiaries,
including the Acquired Companies, has received any written notice of any pending
or threatened condemnation proceedings, lawsuits, administrative actions or
other Actions relating to any Acquired Company’s occupancy or use of the
property; and
(iii) such lease constitutes the entire agreement to which the applicable
Acquired Company is a party with respect to the Leased Real Property leased
thereunder.

 

25



--------------------------------------------------------------------------------



 



(c) With respect to each material Owned Real Property listed on
Section 4.17(a)(i) of the Disclosure Schedule:
(i) except with respect to (A) any subleases listed on Section 4.17(a)(iii) of
the Disclosure Schedule, or (B) all residential dwelling or apartment tenant
leases, commercial retail, office or industrial tenant leases, or vendor service
contracts or license agreements entered into or assumed by any Acquired Company
in the ordinary course of business, and other than Permitted Encumbrances, none
of the Acquired Companies has leased, licensed, transferred or conveyed any
interest in any Owned Real Property; and
(ii) to the Knowledge of Seller, neither Seller nor any of the Acquired
Companies has received any written notice of any pending or threatened
condemnation proceedings, lawsuits, administrative actions or other Actions
relating to any Acquired Company’s occupancy or use of any Owned Real Property.
Section 4.18 Employee Matters and Benefit Plans.
(a) Section 4.18(a) of the Disclosure Schedule contains a complete list, as of
the date hereof, of all material “employee benefit plans” within the meaning of
§3(3) of ERISA, and each material written agreement, plan, program, fund,
policy, or contract providing compensation, benefits, pension, retirement,
profit sharing, stock bonus, stock option, stock purchase, phantom or stock
equivalent, bonus, incentive, deferred compensation, hospitalization, medical,
dental, vision, vacation, life insurance, death benefit, sick pay, disability,
or severance, educational assistance, holiday pay, housing assistance, moving
expense reimbursement, fringe benefit or similar employee benefits that is
sponsored, maintained or contributed to by the Acquired Companies or Seller on
behalf of the Acquired Companies and cover any employee or former employee of
the Acquired Companies, or the beneficiaries and dependents of any employee or
former employee of the Acquired Companies excluding, however, any plan which is
a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA or
Section 414(f) of the Code (the “Multiemployer Plans”) or any governmental plan
or program requiring the mandatory payment of social insurance taxes or similar
contributions to a governmental fund (collectively, the “Employee Plans”).
Section 4.18(a) of the Disclosure Schedule separately lists all Multiemployer
Plans to which the Acquired Companies are required to contribute.
Section 4.18(a) of the Disclosure Schedule also identifies which Employee Plans
are maintained by Seller and which of the Employee Plans are maintained by the
Acquired Companies. Except as disclosed in Section 4.18(a) of the Disclosure
Schedule or as otherwise disclosed to Purchaser, to the Knowledge of Seller, the
Employee Plans are and have at all times been in compliance in all material
respects with the requirements prescribed by applicable Law currently and
previously in effect with respect thereto, and Seller and its Affiliates have
performed all material obligations required to be performed by them under, and
are not and have not been in any material respect in violation of the terms of,
any of the Employee Plans. Seller has made available to Purchaser copies of:
(i) each Employee Plan; (ii) if the Employee Plan is funded and will continue to
be maintained by the Acquired Companies after the Closing Date, the most recent
annual and periodic accounting of Employee Plan assets; (iii) the current
summary plan description and all summaries of material modifications thereto,
for each Employee Plan subject to ERISA; (iv) the most recent favorable
determination letter, or opinion letter for a prototype plan, issued by the IRS
with respect to any Employee Plan intended to be “qualified” under section
401(a) of the Code; and (v) all employee handbooks.

 

26



--------------------------------------------------------------------------------



 



(b) No Liability under Title IV of ERISA has been incurred by the Acquired
Companies or any trade or business, whether or not incorporated, that together
with the Company would be deemed a “single employer” within the meaning of
section 4001(b) of ERISA (any such trade or business, an “ERISA Affiliate”) that
has not been satisfied in full, and no condition exists that would give rise to
any such Liability thereunder.
(c) No Employee Plan provides, or reflects or represents any material liability
to provide retiree welfare benefits to any Person for any reason, except as may
be required by COBRA or other similar applicable Law, and no payment or benefit
which will or may be made by the Acquired Companies in connection with the
transactions contemplated by this Agreement to any “disqualified individual” (as
defined in Code section 280G and the regulations thereunder) is or in the
aggregate are reasonably likely to be characterized as an “excess parachute
payment” within the meaning of section 280G(b) of the Code with respect to which
a deduction would be disallowed.
(d) Section 4.18(d) of the Disclosure Schedule contains a complete and accurate
list of all salaried employees of the Acquired Companies as of the date five
(5) Business Days prior to the date of this Agreement, and certain information
with respect to such employees, including (i) date of hire, (ii) position held
and (iii) base pay or salary.
(e) To the Knowledge of Seller, since January 1, 2011, (1) the Acquired
Companies have been in compliance in all material respects with all applicable
Laws, rules and regulations respecting employment, employment practices,
immigration, occupational health and safety rules, terms and conditions of
employment and wages and hours, in each case, with respect to their current and
former employees, and (2) there have been no group work stoppages, walk outs,
labor strikes, slowdowns or other concerted action against the Acquired
Companies and no such activities are pending or threatened. The Acquired
Companies (i) have withheld and reported all material amounts required by Law or
by Contract to be withheld and reported with respect to wages, salaries and
other payments to employees and former employees, (ii) are not liable for any
arrears of wages or any Taxes or any penalty for failure to comply with any of
the foregoing, except for any such liability that would not, individually or in
the aggregate, have a Material Adverse Effect, and (iii) are not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of
any Governmental Authority with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees or former
employees (other than routine payments to be made in the ordinary course of
business and consistent with past practice). During the twelve month period
prior to the date hereof, the Acquired Companies have not taken any action that
would constitute a mass layoff, mass termination, or plant closing within the
meaning of the WARN Act or otherwise result in material liability under any
foreign, federal, state, or local plant closing or collective dismissal Law.
(f) To the Knowledge of Seller, there are no material claims (except claims for
benefits payable in the normal operation of Employee Plans and proceedings with
respect to qualified domestic relations orders), suits, proceedings or other
Actions against or involving any Employee Plan or asserting any such claims
under any such Employee Plan.

 

27



--------------------------------------------------------------------------------



 



(g) All Employee Plans that are intended to be qualified under section 401(a) of
the Code have received determination letters from the IRS to the effect that
such Employee Plans are qualified or entitled to rely on opinion letters issued
to a prototype sponsor, and the plans and the trusts related thereto are exempt
from federal income taxes under sections 401(a) and 501(a), respectively, of the
Code; no such determination letter has been revoked and revocation has not been
threatened; and, to the Knowledge of Seller, no act or omission has occurred,
that would reasonably be expected to cause the loss of its tax qualified status.
(h) Except as set forth in Section 4.18(h) of the Disclosure Schedule, there are
no contractual policies or arrangements in effect that require the payment of
severance or require the payment of any bonus.
Section 4.19 Taxes.
(a) Except as set forth in Section 4.19 of the Disclosure Schedule, and except
for matters that would not have a Material Adverse Effect: (i) all Tax Returns
required to have been filed by or with respect to the Acquired Companies have
been timely filed (taking into account any extension of time to file granted or
obtained) and such Tax Returns were true, correct and complete in all material
respects; (ii) all Taxes due with respect to the periods covered by such Tax
Returns (whether or not shown on any Tax Return) have been paid when due or will
be timely paid; (iii) no deficiency for any amount of Tax has been asserted or
assessed by a Governmental Authority in writing against any Acquired Company or
any consolidated, combined, or unitary group that includes any Acquired Company
that has not been satisfied by payment, settled or withdrawn, and no
Governmental Authority in a jurisdiction where any Acquired Company or any
consolidated, combined, or unitary group that includes any Acquired Company does
not file Tax Returns has claimed in writing that such Acquired Company or such
consolidated, combined, or unitary group is or may be subject to taxation by
that jurisdiction; (iv) there is no Tax audit, examination, suit or similar tax
proceeding now in progress, pending or, to the Knowledge of Seller, threatened
in writing against or with respect to any Acquired Company or any consolidated,
combined, or unitary group that includes any Acquired Company; (v) as of the
Closing Date, there will be no outstanding waivers extending the statutory
period of limitation relating to the payment of Taxes due from any Acquired
Company; (vi) each Acquired Company has complied in all material respects with
the applicable Laws relating to the withholding of Taxes and the payment
thereof; (vii) there are no Tax liens on any assets of any Acquired Company
(other than for Taxes not yet due); (viii) Seller is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code; (ix) no Acquired Company
has distributed to its stockholders stock of a controlled corporation in a
transaction to which Section 355 of the Code was intended to apply, or has had
its stock so distributed, in the two years prior to the date of this Agreement
or in a distribution which could constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) in
conjunction with the transactions contemplated by this Agreement; (x) no
Acquired Company has engaged in a “reportable transaction” as defined in
Treasury Regulations Section 1.6011-4(b); (xi) there are no adjustments under
Section 481 of the Code (or any corresponding provision of state, local or
foreign law) that are required to be taken into account by any Acquired Company
in any period ending after the Closing Date by reason of a change in method of
accounting in any taxable period (or portion thereof) ending on or before the
Closing Date; and (xii) no Acquired Company will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
period (or portion thereof) ending after the Closing Date as a result of any (A)
intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding provision of
state, local or foreign law), (B) closing agreement described in Section 7121 of
the Code (or any corresponding provision of state, local or foreign law)
executed on or before the Closing Date, (C) installment sale or other open
transaction disposition made on or before the Closing Date, (D)  prepaid amount
received on or before the Closing Date, or (E) election under Code
Section 108(i).

 

28



--------------------------------------------------------------------------------



 



(b) No Acquired Company has been a member of an affiliated group filing a
consolidated federal income Tax Return other than the Seller Group. The Seller
Group has filed an extension of its consolidated federal income Tax Return with
the Acquired Companies for the taxable year immediately preceding the current
taxable year. The Seller Group will file such return in final form, and also
file a final return for the portion of the current year through and including
the Closing Date, each within the time periods (including extensions) provided
by applicable Law for such Tax Returns. None of the Acquired Companies has any
liability for the Taxes of any Person other than the Acquired Companies under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local,
or non-U.S. law), as a transferee or successor, by contract, or otherwise.
Except for any such agreement entered into as a member of the Seller Group
(which will be terminated as of the Closing Date pursuant to Section 7.5), no
Acquired Company is a party to or bound by any Tax allocation or sharing
agreement. Except for NNNRA, Triple Net Properties Realty, Inc., and Grubb &
Ellis Residential Management, Inc., each of the Company’s Subsidiaries is
treated for federal income tax purposes as a disregarded entity pursuant to
Treasury Regulations Section 301.7701-3.
(c) Seller has delivered to Purchaser correct and complete copies of: (i) pro
forma federal income Tax Returns for 2007, 2008 and 2009, and a book to tax
reconciliation relating to the Acquired Companies for federal income Tax Returns
to be filed for 2010, which accurately reflect Acquired Company Tax items as
reported or as are anticipated to be reported on Seller’s consolidated Tax
Returns for such periods, (ii) all state, local and foreign income Tax Returns
that were filed by any Acquired Companies on a separate (non-unitary) basis or
on a consolidated, combined, or unitary basis as a group consisting of only
Acquired Companies for 2007, 2008 and 2009, and (iii) a listing of all
jurisdictions with respect to which any Acquired Company was required to file
Tax Returns for any state, local, or foreign jurisdiction on a consolidated,
combined, or unitary basis for 2007, 2008, or 2009 (other than any such
jurisdiction with respect to which the separate activities of such Acquired
Company would not subject it to taxation by such jurisdiction).
(d) To the Knowledge of Seller, (i) as of December 31, 2010, the Acquired
Companies had in excess of $75,000,000 in net operating loss carryovers and
(ii) none of the net operating loss carryovers, built-in losses, or credit
carryovers of any of the Acquired Companies is currently subject to any
limitation (other than any such limitation arising as a result of the
consummation of the transactions contemplated by this Agreement) under
Section 382, 383, or 384 of the Code (or any corresponding provision of state,
local, or foreign law).
Section 4.20 Brokers. No Person (other than FBR Capital Markets & Co. and/or one
or more of its Affiliates) will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of Seller for which Purchaser or the Company is or
could become liable or obligated.

 

29



--------------------------------------------------------------------------------



 



Section 4.21 Intercompany Payments. Set forth on Section 4.21 of the Disclosure
Schedule is a summary of all payments from Seller to any Acquired Company, and
from any Acquired Company to Seller, made from January 1, 2009 through July 29,
2011 and a description, by category, of the character of such payments.
Section 4.22 Limitation on Warranties.
(a) EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III OR ARTICLE IV, SELLER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF THE SHARES OR ANY OF THE ACQUIRED COMPANIES OR THE BUSINESS, INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO ENVIRONMENTAL MATTERS, MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. ALL OTHER REPRESENTATIONS OR WARRANTIES BY
SELLER ARE HEREBY DISCLAIMED.
(b) Notwithstanding anything to the contrary in this Agreement (including any
provisions of Section 3.2(a), Section 4.4 and Section 4.13(b) hereof), Seller
makes no representation or warranty of any kind whatsoever with respect to any
of the following, including whether or not the same would result in a Material
Adverse Effect, all of which are hereby expressly disclaimed by Seller: any
contravention, conflict, breach, default, Consent requirement, right of
termination, amendment, acceleration, suspension, revocation or cancellation, or
Encumbrance or obligation that may arise (or may have arisen) from, under or
with respect to:
(i) the failure to obtain any Consent to any of the Contemplated Transactions
(or any prior transaction of any kind or nature) that may be required (or may
have been required) from any Person, including, without limitation, any joint
venture partner, co-owner, lender, master servicer, special servicer or rating
agency, under any Contract (including, without limitation, guaranties and
indemnities or any Contract evidencing Indebtedness) relating to the Owned Real
Property, the Leased Real Property or any other real property in which Seller or
any Acquired Company has an interest or for which Seller or any Acquired Company
has an obligation, whether as owner, landlord, tenant, borrower, joint venture
partner, guarantor, member, partner, shareholder, non-member manager, property
manager or otherwise; and
(ii) that certain indenture dated as of August 1, 2006, among NNN Collateralized
Senior Notes, LLC, Triple Net Properties LLC, NNN Series A Holdings, LLC and
Wells Fargo Bank, N.A. (the “NNNCSN Notes Indenture”), including any obligation
under Section 4.11 thereof.

 

30



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
As an inducement to Seller to enter into this Agreement, Purchaser hereby
represents and warrants to Seller as follows:
Section 5.1 Organization and Authority. Purchaser is a limited liability company
validly existing and in good standing under the laws of Delaware, and has all
necessary power and authority to enter into this Agreement and the other
Transaction Documents to which Purchaser is a party, and to carry out its
obligations hereunder and thereunder, and to consummate the Contemplated
Transactions. The execution and delivery of this Agreement and the other
Transaction Documents to which Purchaser is a party by Purchaser and the
consummation by Purchaser of the Contemplated Transactions have been duly and
validly authorized by all necessary action and no other proceedings on the part
of Purchaser are necessary to authorize this Agreement and the other Transaction
Documents to which Purchaser is a party or to consummate the Contemplated
Transactions. This Agreement and the other Transaction Documents to which
Purchaser is a party have been duly and validly executed and delivered by
Purchaser and constitute the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with their terms, except as such
enforceability may be subject to the laws of general application relating to
bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief, or other equitable remedies.
Section 5.2 No Conflict; Governmental Authorization.
(a) Neither the execution and delivery of this Agreement and the other
Transaction Documents to which Purchaser is a party nor the consummation of any
of the Contemplated Transactions by Purchaser do or will: (i) contravene,
conflict with or result in a violation of any provision of the limited liability
company agreement of Purchaser; (ii) contravene or conflict with or result in a
violation of any Law or any Governmental Order to which Purchaser is subject;
(iii) contravene or conflict with or result in a violation of any of the terms
or requirements of any Governmental Authorization; or (iv) contravene or
conflict with, result in any breach of, constitute a default under, require any
Consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, or result in the
creation of any Encumbrance (excluding a Permitted Encumbrance) on any of the
Assets of Purchaser pursuant to, any Contract to which Purchaser is a party,
except in the cases of clauses (ii), (iii) and (iv) as would not have a material
adverse effect on the ability of Purchaser to consummate the Contemplated
Transactions.
(b) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which Purchaser is a party and the consummation of the
Contemplated Transactions by Purchaser do not and will not require any
Governmental Authorization or other order of, action by, filing with or
notification to any Governmental Authority, including pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

31



--------------------------------------------------------------------------------



 



Section 5.3 Private Placement.
(a) Purchaser understands that (i) the offering and sale of the Shares under
this Agreement is intended to be exempt from the registration requirements of
the Securities Act and (ii) there is no existing public or other market for the
Shares and there can be no assurance that Purchaser will be able to sell or
dispose of the Shares.
(b) Purchaser is acquiring the Shares for its own account solely for the purpose
of investment and not with a view to, or for offer or sale in connection with,
any distribution thereof.
(c) Purchaser is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act.
(d) Purchaser understands that it may not sell or dispose of any of the Shares
other than pursuant to a registered offering, unless such sale or disposition is
otherwise exempt from the registration requirements of the Securities Act.
Section 5.4 Investigation.
(a) Purchaser understands that Seller is not making, and Purchaser is not
relying on, any representation or warranty (express or implied or at Law or in
equity) with respect to the Business or the operations, Assets, Liabilities,
prospects or financial condition of the Acquired Companies or otherwise, other
than as specifically set forth in this Agreement.
(b) Purchaser has sufficient Knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Shares, and Purchaser is capable of bearing the economic risks of such
investment, including a complete loss of its investment in the Shares. In
connection with Purchaser’s investigation of the Acquired Companies and the
Business, Purchaser has received from Seller and the Acquired Companies certain
estimates, projections, forecasts, plans and budgets for the Business. Purchaser
(i) understands that there are uncertainties inherent in attempting to make such
projections, forecasts, plans and budgets, (ii) is familiar with such
uncertainties, (iii) is taking full responsibility for making its own evaluation
of the adequacy and accuracy of all estimates, projections, forecasts, plans and
budgets furnished to it, and (iv) will not assert any claim against Seller or
any of its respective directors, officers, employees, agents, stockholders,
Affiliates, consultants, counsel, accountants, investment bankers or
representatives, or hold Seller or any such other persons liable, with respect
to such estimates, projections, forecasts, plans and budgets; provided that
nothing in this Section 5.4(b) shall limit or qualify any representation or
warranty of Seller specifically set forth in this Agreement.
Section 5.5 Financing. Purchaser has funds sufficient to consummate the
Contemplated Transactions that are to be completed on the Closing Date.
Section 5.6 Litigation. There are no Actions by or against Purchaser pending
before, or, to the Knowledge of Purchaser, threatened to be brought before, any
Governmental Authority by any third party that seeks to delay or prevent the
consummation of, or that would materially adversely affect Purchaser’s ability
to consummate, the Contemplated Transactions.

 

32



--------------------------------------------------------------------------------



 



Section 5.7 Brokers. No Person will be entitled to receive any brokerage
commission, finder’s fee, fee for financial advisory services or similar
compensation in connection with the transactions contemplated by this Agreement
based on any Contract made by or on behalf of Purchaser for which Seller or the
Company is or could become liable or obligated.
ARTICLE VI.
ADDITIONAL AGREEMENTS
Section 6.1 Conveyance Taxes. All transfer, documentary, sales, use,
registration, stock transfer and stamp Taxes, any transfer, conveyance
recording, registration and other fees, and any similar Taxes and fees which
become payable in connection with the sale and purchase of the Shares pursuant
to this Agreement or the Contemplated Transactions (“Transfer Taxes”) shall be
paid 50% by Seller and 50% by Purchaser. Seller shall timely file all Tax
Returns and other documentation with respect to all such Transfer Taxes required
by applicable law.
Section 6.2 Further Action. Each of the Parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and execute and deliver such documents and other papers, as may reasonably be
required to carry out the provisions of this Agreement and consummate and make
effective the Contemplated Transactions, and to vest in Purchaser good and valid
title to the Shares.
Section 6.3 Wrong Pocket Assets.
(a) After the Closing, Purchaser shall use commercially reasonable efforts to
hold in trust for the benefit of Seller any assets of the Acquired Companies
which prior to Closing related exclusively to the business of Seller and its
Subsidiaries (other than the business of the Acquired Companies) and shall use
commercially reasonable efforts to transfer such assets as soon as reasonably
practicable (upon Purchaser becoming aware of its or the Acquired Companies’
possession of such assets) to Seller without consideration, all of which
transfers shall be deemed to be effective as of the Closing. All costs and
expenses of such transfer (if incurred by Seller) shall be borne by Seller, and
the reasonable out-of-pocket costs and expenses of such transfer (if incurred by
an Acquired Company) shall be borne by Seller. If any such assets were from time
to time used in connection with the business of the Acquired Companies, at the
request of Purchaser, Seller shall, or cause its Subsidiaries to, make
commercially reasonable arrangements to permit the Acquired Companies to use
such assets at no cost to the Acquired Companies.
(b) Seller shall use commercially reasonable efforts to hold in trust for the
benefit of the Acquired Companies any assets of Seller and its Subsidiaries
(other than the Acquired Companies) which prior to Closing related exclusively
to the business of the Acquired Companies, and shall use commercially reasonable
efforts to transfer such assets as soon as reasonably practicable (upon Seller
becoming aware of its or its subsidiaries’ possession of such assets) to
Purchaser without consideration, all of which transfers shall be deemed to be
effective as of the Closing. All costs and expenses of such transfer (if
incurred by Seller) shall be borne by Seller, and the reasonable out-of-pocket
costs and expenses of such transfer (if incurred by an Acquired Company) shall
be borne by Seller. If any such assets were from time to time used in connection
with the business of Seller and its Subsidiaries (other than the Acquired
Companies), at the request of Seller, Purchaser shall, or cause its Subsidiaries
to, make commercially reasonable arrangements to permit Seller and its
Subsidiaries to use such assets at no cost to Seller and its Subsidiaries.

 

33



--------------------------------------------------------------------------------



 



Section 6.4 Use of Seller’s Name.
(a) Within ninety (90) Business Days after the Closing, Purchaser shall:
(i) remove any trademark, design or logo previously or currently used by Seller
that uses or incorporates the name “Grubb & Ellis” or any confusingly similar
derivations thereof (together with the name “Grubb & Ellis” and such
derivations, the “Seller Marks”) from all buildings, signs and vehicles of
Purchaser and each Acquired Company; and
(ii) cease using the Seller Marks in electronic databases, web sites, product
instructions, packaging and other materials, printed or otherwise (all such
materials, together with buildings, signs and vehicles, the “Marked Assets”).
(b) Within twenty (20) Business Days after the Closing, Purchaser shall
(i) amend the charter or other governing documents to change the name of each of
the Acquired Companies to omit any reference to the name “Grubb & Ellis” or any
confusingly similar derivations thereof and (ii) cease using the Seller Marks in
all invoices, letterhead, advertising and promotional materials, office forms
and business cards.
(c) From and after the Closing, Purchaser shall use its best efforts to remove
the Seller Marks from all Assets of the Acquired Companies (including all Marked
Assets); provided that in no event shall Purchaser use the Seller Marks after
the ninetieth (90th) Business Day after the Closing Date.
(d) Purchaser acknowledges and agrees that Seller or its Affiliates (excluding
any Acquired Company) own the Seller Marks and all goodwill attached thereto.
This Agreement does not give Purchaser the right to use the Seller Marks except
as expressly contemplated by, and in accordance with, this Agreement. Purchaser
agrees not to attempt to register the Seller Marks nor to register anywhere in
the world a mark the same as or similar to the Seller Marks.
(e) In no event shall Purchaser advertise or hold itself out as Seller (or an
Affiliate of Seller or otherwise associated with Seller) after the Closing Date.
(f) For purposes of this Section 6.4, references to “Seller” shall mean Seller,
together with its Subsidiaries (other than the Acquired Companies), and
references to “Purchaser” shall mean Purchaser, together with its Subsidiaries
(including, without limitation, the Acquired Companies).
Section 6.5 Non-Compete. During the Restricted Term, Seller agrees that, without
the prior written consent of Purchaser, it will not, and will cause each of its
Subsidiaries not to, directly or indirectly, participate in, solicit
participation in, request to be engaged in, or consent to such participation or
engagement proposed by any third party in the Covered Business with respect to
any property with respect to which any Acquired Company is engaged, or is in
discussions as of immediately prior to the Closing with the owner (or owners) or
current manager of such property to become engaged, in the Covered Business as
of the Closing.

 

34



--------------------------------------------------------------------------------



 



Section 6.6 Non-Solicitation.
(a) During the Restricted Term, Seller shall not, and shall cause each of its
Subsidiaries not to, directly or indirectly, hire or solicit to hire any officer
or employee of any Acquired Company who was employed by any Acquired Company as
of the Closing Date or who was employed by any Acquired Company within six
months prior to the Closing Date (unless such person’s employment with the
Acquired Company was terminated by the Acquired Company without cause); provided
that nothing in this Section 6.6 shall restrict or otherwise limit Seller or any
of its Subsidiaries from (a) soliciting to hire any such person pursuant to
general solicitations not directed toward soliciting such person or (b) hiring
or soliciting to hire any such person if such person’s employment with any
Acquired Company ceased more than six months prior to such hiring or
solicitation to hire.
(b) During the Restricted Term, Purchaser shall not, and shall cause each of its
Subsidiaries, including each Acquired Company, not to, directly or indirectly,
hire or solicit to hire any officer or employee of Seller or any of its
Subsidiaries (other than any Acquired Company) who was employed by Seller or any
of its Subsidiaries as of the Closing Date (unless such person’s employment with
Seller or any of its Subsidiaries was terminated by Seller or such Subsidiary
without cause); provided that nothing in this Section 6.6 shall restrict or
otherwise limit Purchaser or any of its Subsidiaries from (a) soliciting to hire
any such person pursuant to general solicitations not directed toward soliciting
such person or (b) hiring or soliciting to hire any such person if such person’s
employment with Seller or any of its Subsidiaries ceased more than six months
prior to such hiring or solicitation to hire.
Section 6.7 Cooperation; Records and Documents.
(a) In the event and for so long as any Party and/or its Subsidiaries is
actively contesting or defending any Action in connection with (i) the
Contemplated Transactions or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction on or prior to the Closing Date involving the
Business, including liabilities or obligations related to the Business retained
by Seller, or the Acquired Companies, the other Parties shall cooperate (or
cause its Subsidiaries to cooperate) with the contesting or defending Party and
its counsel in the contest or defense, make available its personnel and provide
such testimony and access to its books and records as may be reasonably
necessary in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification under Article VIII, in which case the costs
and expenses will be borne by the Parties as set forth in Article VIII). The
provisions of this Section 6.7(a) shall not be applicable in the case of any
Action by one Party (or any of its Subsidiaries) against another Party (or any
of its Subsidiaries).

 

35



--------------------------------------------------------------------------------



 



(b) Following the Closing Date, Purchaser shall grant, and shall cause the
Acquired Companies to grant, to Seller and its representatives, at Seller’s
reasonable request, access during normal business hours and under reasonable
circumstances to, and the right to make copies at Seller’s sole expense of,
those records and documents covering or relating to any period prior to the
Closing related to the Business, including liabilities or obligations related to
the Business retained by Seller, or any Acquired Company, and shall make
available its personnel and provide such testimony, each as may be reasonably
necessary for litigation, preparation of financial statements, Tax returns and
audits or other valid business purposes. If Purchaser elects to dispose of any
of such records within six (6) years after the Closing Date, Purchaser shall
first give Seller sixty (60) days written notice, during which period Seller
shall have the right to take such records without payment of consideration.
(c) Following the Closing Date, Seller shall grant, and shall cause its
Subsidiaries to grant, to Purchaser and its representatives, at Purchaser’s
reasonable request, access during normal business hours and under reasonable
circumstances to, and the right to make copies at Purchaser’s sole expense of,
those records and documents (excluding privileged records and documents that
were prepared for the exclusive benefit of Seller or any of its Subsidiaries
other than the Acquired Companies) covering or relating to any period prior to
the Closing related to the Business, and shall make available Seller’s personnel
and provide such testimony, each as may be reasonably necessary for litigation,
preparation of financial statements, Tax returns and audits or other valid
business purposes. If Seller elects to dispose of any of such records within six
(6) years after the Closing Date, Seller shall first give Purchaser sixty
(60) days written notice, during which period Seller shall have the right to
take such records without payment of consideration.
Section 6.8 Guaranteed Obligations.
(a) From and after the Closing, Purchaser will cause each Acquired Company to
fully perform and observe all of the obligations required to be performed and
observed by such Acquired Company under each agreement, instrument, letter of
credit or other obligation with respect to which Seller or any of its Affiliates
after the Closing remains obligated after the Closing as a guarantor,
indemnifying party or other obligor and that is set forth in Section 6.8 of the
Disclosure Schedule (collectively, the “Guaranteed Obligations”). Purchaser
shall not permit any of the Acquired Companies or any of their successors to
(i) amend or modify the terms of any such Guaranteed Obligation or related
agreement, instrument, letter of credit or other arrangement for which Seller or
any of its Affiliates remains directly or indirectly obligated after the Closing
in any manner that increases the amount, scope or duration (or causes an
acceleration) of the obligations or responsibility of Seller or its Affiliates
thereunder, (ii) exercise any right to, or agree to, extend the terms of such
Guaranteed Obligation or related agreement, instrument, letter of credit or
other arrangement in any manner that increases the amount, scope or duration (or
causes an acceleration) of the obligations or responsibility of Seller or its
Affiliates thereunder or (iii) take any action or fail to take any action if
such action or failure to act would, or could reasonably expected to, result in
the increase or acceleration of the Guaranteed Obligations.

 

36



--------------------------------------------------------------------------------



 



(b) Purchaser shall provide, and shall cause the Acquired Companies to provide,
Seller with prompt notice (and information reasonably requested by Seller) of
any claim or action (including any proposed action or settlement proposed to be
taken by the Company and its Subsidiaries) or other development, fact or
circumstance, or combination thereof, that could reasonably be expected to
result in a compulsory payment by Seller of any Guaranteed Obligations and
Seller shall be entitled to obtain reasonable assurances from Purchaser with
respect thereto. In furtherance and without limitation of the foregoing,
Purchaser shall keep Seller reasonably and promptly informed (and the Purchaser
and Seller shall cooperate) regarding the status of any such claim, action,
development, fact or circumstance. Notwithstanding anything herein to the
contrary, in the absence of such assurances that are reasonably satisfactory to
Seller, Seller shall be entitled to assume control over the resolution of the
claim or action, and Purchaser shall be responsible for all reasonable expenses
(including attorneys fees) incurred by Seller in the resolution of such claims.
Purchaser shall give, and shall cause the Company and its Subsidiaries to give,
Seller and its representatives reasonable access, during normal business hours
and upon reasonable notice, to the books and records, the financial systems and
personnel and any other information of the Business that Seller reasonably
requests, with respect to the Guaranteed Obligations.
Section 6.9 Directors’ and Officers’ Indemnification. Any rights to
indemnification existing in favor of directors, officers, members, managers or
employees (the “Indemnified Representatives”) of the Acquired Companies as
provided in the respective charters, by-laws and other organizational and
constitutive documents of the Acquired Companies, as in effect on the date
hereof, with respect to matters occurring through the Closing Date, will survive
the Contemplated Transactions and Purchaser shall cause the Acquired Companies
to take actions to ensure that such rights will continue in full force and
effect for a period of six (6) years thereafter. This Section 6.9 is intended to
be for the benefit of, and shall be enforceable by, the Indemnified
Representatives, their heirs and personal representatives and shall be binding
on Purchaser and its successors and assigns.
Section 6.10 Payment of Broker’s Fees. Seller shall pay all amounts (including
brokerage commissions, finder’s fees and similar compensation) payable to FBR
Capital Markets & Co. incurred in connection with the Contemplated Transactions.
Section 6.11 Employee and Employee Benefit Matters.
(a) Immediately prior to the Closing, Seller transferred those employees of
Seller (or any Subsidiary of Seller other than the Acquired Companies) listed on
Section 6.11 of the Disclosure Schedule (the “Transferred Employees”) to the
Acquired Company designated as the employer of such Transferred Employee on
Section 6.11 of the Disclosure Schedule. Unless required by Law to be paid out
at the time such employees ceased to be employed by Seller (or any Subsidiary of
Seller other than the Acquired Companies), Purchaser shall cause the accrued and
unused vacation time (PTO) of each Transferred Employee to be credited to such
employee by the transferee employer of such employee (the applicable Acquired
Company) (the “Transferee Employer”).
(b) Following the Closing, Purchaser shall ensure that all employees of any
Acquired Company retain credit for any service with the Acquired Companies and
Seller, as applicable, earned prior to the Closing for eligibility, vesting and
benefit accrual purposes (other than with respect to benefit accruals under a
defined benefit pension plan) under the Transferee Employer’s employee benefit
plans, programs and arrangements, as applicable, other than any defined benefit
pension plan, as to which the Purchaser shall have no responsibility.

 

37



--------------------------------------------------------------------------------



 



(c) Employees of the Acquired Companies (“Acquired Company Employees”) shall
cease active participation in the employee benefit plans, policies and
arrangements of Seller as of the Closing, provided that, certain health and
welfare Employee Plans sponsored by Seller, as set forth in Section 6.11(c) of
the Disclosure Schedule, will continue to provide coverage to the Acquired
Company Employees through the end of the month in which the Closing occurs, in
accordance with their terms. Purchaser shall, or shall cause the Acquired
Companies to, adopt such employee benefit plans, including medical, health,
dental, flexible spending account, accident, life, short-term disability, and
long-term disability and other employee welfare benefit plans for the benefit of
the Acquired Company Employees as Purchaser shall determine from time to time in
its sole discretion (the “Purchaser Welfare Plans”). Any restrictions on
coverage for pre-existing conditions or requirements for evidence of
insurability under the Purchaser Welfare Plans shall be waived for Acquired
Company Employees and Acquired Company Employees shall receive credit under the
Purchaser Welfare Plans for co-payments and payments under a deductible limit
made by them and for out-of-pocket maximums applicable to them during the plan
year of the Seller Welfare Plan in accordance with the corresponding Seller
Welfare Plans, all consistent with the terms of any applicable contracts
providing such benefits. Purchaser shall use its commercially reasonable efforts
to achieve the goals of the preceding sentence. Promptly after the Closing Date,
Seller shall deliver to Purchaser a list of the Company Employees who had
credited service under a Seller Benefit Plan, together with each such
Transferred Employee’s service, co-payment amounts and deductible and
out-of-pocket limits under such plan.
(d) Provided Purchaser or an Affiliate of Purchaser maintains such plans and as
of the Closing Date, (x) the account balances of the Acquired Company Employees
with respect to the plan year in which the Closing Date occurs (whether positive
or negative) (the “Transferred Account Balances”) under Seller’s health care,
dependent care and commuter and parking spending reimbursement plans (the
“Seller FSA Plans”) shall be transferred to one or more comparable plans of
Purchaser (the “Purchaser FSA Plans”); (y) the election levels and the coverage
levels of the Acquired Company Employees shall apply under the Purchaser FSA
Plans in the same manner as under the Seller FSA Plans; and (z) the Acquired
Company Employees shall be reimbursed from the Purchaser FSA Plans for claims
incurred at any time during the plan year of the Seller FSA Plans in which the
Closing Date occurs submitted to the Purchaser FSA Plans from and after the
Closing Date on the same basis and the same terms and conditions as under the
Seller FSA Plans. Promptly after the Closing Date, and in any event within
thirty (30) days of the Closing Date, Seller shall pay Purchaser, in cash, the
net aggregate amount of the Transferred Account Balances, if such amount is
positive, and Purchaser shall pay Seller, in cash, the net aggregate amount of
the Transferred Account Balances, if such amount is negative, in each case based
on claims submitted and reimbursed as of the Closing Date.
(e) During the period beginning on the Closing Date and ending on the sixtieth
(60th) day after the Closing Date (the “Employment Termination Cooperation
Period”), Purchaser shall, and shall cause all applicable Acquired Companies to:
(i) before terminating any employee of an Acquired Company during the Employment
Termination Cooperation Period, notify Seller of the Acquired Company’s plan to
terminate such employee at least five (5) Business Days prior to terminating
such employee and (ii) consult with Seller about the termination message to be
communicated to such employee and allow Seller (if Seller desires) to
participate in the communication of the termination message to such employee.

 

38



--------------------------------------------------------------------------------



 



(f)  Seller shall consult with Purchaser, and Purchaser shall (and shall cause
each Acquired Company to) consult with Seller, regarding their respective views
regarding the amount of severance payments required to be paid by an Acquired
Company to each particular Promptly Terminated Employee pursuant to the terms
(as in effect immediately prior to the Closing) of any employment agreement or
employment offer letter applicable to such Promptly Terminated Employee that was
in force and effect immediately before the Closing or any applicable Employee
Plan maintained by an Acquired Company that was in force and effect immediately
before the Closing. In the event that, after the Closing, Seller (i) agrees in
writing with Purchaser or any Acquired Company regarding the amount of severance
payments to which a particular Promptly Terminated Employee is entitled to
receive pursuant to the terms (as in effect immediately prior to the Closing) of
any employment agreement or employment offer letter applicable to such Promptly
Terminated Employee that was in force and effect immediately before the Closing
or any applicable Employee Plan maintained by an Acquired Company that was in
force and effect immediately before the Closing or (ii) otherwise agrees in
writing with Purchaser or any Acquired Company regarding the amount of severance
payments to be paid to a particular Promptly Terminated Employee (regardless of
any agreement or Employee Plan dictating the amount of such severance payment),
then such agreed amount of severance payment payable to such Promptly Terminated
Employee shall be subject to indemnification under Section 8.2(a)(v). In the
event that, after the Closing, Seller disagrees with Purchaser or any Acquired
Company regarding the amount of severance payments to which a particular
Promptly Terminated Employee is entitled to receive, then if: (A) Purchaser or
any Acquired Company pays such Promptly Terminated Employee an amount of
severance payment greater than what Seller agreed was the appropriate amount of
severance payment for such Promptly Terminated Employee, the lesser severance
payment amount agreed to by Seller shall immediately be subject to
indemnification under Section 8.2(a)(v) and the Purchaser or any Acquired
Company may challenge Seller’s denial of the difference in the severance payment
amount (it being understood that if it is ultimately determined that the amount
of severance payment paid by Purchaser or any Acquired Company was the proper
amount, Seller shall indemnify Purchaser or any Acquired Company for such
disputed amount pursuant to Section 8.2(a)(v)); and (B) Purchaser or any
Acquired Company does not pay any severance payment to such Promptly Terminated
Employee because of the disagreement with Seller, Seller shall indemnify
Purchaser or any Acquired Company for the full amount of any severance payment
that is ultimately determined to be required to be paid to such Promptly
Terminated Employee, pursuant to any action related to the same or otherwise.
For the avoidance of doubt, in the event that, after the Closing, (x) Purchaser,
any Acquired Company or any other Purchaser Indemnified Person pays, agrees to
pay or admits that it is required to pay any severance payments to any Promptly
Terminated Employee and (y) Seller has not agreed (as provided in the second
sentence of this Section 6.11(f)) to the amount of such severance payment, then
Seller shall be fully entitled to dispute or otherwise challenge any claim by
any Purchaser Indemnified Person for indemnification under Section 8.2(a)(v)
with respect to such disputed amount (but not with respect to the amount of
severance payment that it does agree to).
Section 6.12 Restrictions on Exercise of Rights as a Holder of Notes. During the
Restricted Term/Notes, without the prior written consent of Seller, Purchaser
shall not (and Purchaser shall cause each of its Affiliates and each other
Person in which the Purchaser or one of its Affiliates has made an investment,
not to) take any action, give any notice or exercise any other right (acting
alone or together with any other person or entity) that would result in (or
assert) a default, event of default, acceleration or collection action under the
NNNCSN Notes Indenture, including by taking any action, giving any notice or
exercising any other right Purchaser or such other Person may have as a “Holder”
of any notes issued under the NNNCSN Notes Indenture with respect to any of the
following provisions contained in the NNNCSN Notes Indenture: (i) Section 6.01
thereof, (ii) the first two sentences of Section 6.02 thereof,
(iii) Section 6.05 thereof and (iv) Section 6.06 thereof. During the Restricted
Term/Notes, in furtherance of the preceding, Purchaser shall not take any action
(or fail to take any action) with respect to the NNNCSN Notes Indenture if such
action (or failure to take action) would materially and adversely affect Seller.
Section 6.13 Restricted Payments to Purchaser. During the Restricted Term,
Purchaser shall not permit any of the Acquired Companies to, directly or
indirectly, (a) declare or pay any dividend or make any other payment or
distribution on account of the Acquired Companies’ equity interests or to the
direct or indirect holders of the Acquired Companies’ equity interests in their
capacity as such (other than dividends or other payments or distributions from
one Acquired Company to another Acquired Company); or (b) purchase, redeem or
otherwise acquire or retire for value any of the Acquired Companies’ equity
interests (other than purchases, redemptions or other acquisitions or
retirements for value by any Acquired Company from another Acquired Company).
Section 6.14 Alesco Earn Out Payment. If NNNRA or any of its Affiliates receives
any Alesco Earn Out Payment, notwithstanding the assignment of all its and their
rights in and to all Alesco Earn Out Payments to Seller pursuant to the Company
Bill of Sale, Purchaser or NNNRA shall thereupon pay an amount in cash equal to
the Alesco Earn Out Payment to Seller, by wire transfer of immediately available
funds, within three (3) Business Days of the receipt of the Alesco Earn Out
Payment by NNNRA or any of its Affiliates.

 

39



--------------------------------------------------------------------------------



 



Section 6.15 Met 10 Litigation.
(a) Concurrently with a Met 10 Trigger Event, Seller shall pay in cash, by wire
transfer of immediately available funds, an amount equal to the Met 10
Subsequent Payment Amount to the Persons entitled thereto. Purchaser shall
immediately forward to Seller by facsimile any communications received by GERI
relating to a Met 10 Trigger Event and/or a Met 10 Subsequent Payment. In the
event of a dispute regarding the calculation of the Met 10 Subsequent Payment
Amount, Purchaser shall ensure that GERI reasonably cooperates with Seller with
respect to that dispute. Any payment by Seller pursuant to this Section 6.15(a)
will be deemed to be an additional payment in satisfaction of a portion of the
Net Balance. For the avoidance of doubt, no payment by Seller pursuant to this
Section 6.15(a) will reduce the principal amount of the Seller Term Note or
reduce or offset the Seller Closing Net Balance Payment.
(b) Purchaser shall cause GERI to refrain from amending the Met 10 Settlement
Agreement without the prior written consent of Seller.
(c) From and after the Closing, Purchaser will cause each Acquired Company to
act as expressly directed by Seller with respect to any of the obligations
required to be performed and observed by such Acquired Company under each
agreement, instrument, letter of credit or other obligation with respect to Met
Center 10 (collectively, the “Met 10 Obligations”), and to refrain from acting
with respect to any of the Met 10 Obligations unless expressly instructed to act
by Seller; provided that such request to act (or refrain from acting) is
commercially reasonable, taking into account the indemnity obligations of Seller
pursuant to Section 8.2(a)(iv).
(d) Purchaser shall provide, and shall cause the Acquired Companies to provide,
Seller with prompt notice (and information reasonably requested by Seller) of
any claim, demand, or notice relating to any Met 10 Obligation, or any event,
action, development, fact, or circumstance, or combination thereof, that
reasonably could be anticipated to result in a claim, demand, payment or
obligation with respect to any Met 10 Obligation. Seller shall be entitled to
assume control over the resolution of any Met 10 Obligation. Purchaser shall
give, and shall cause the Company and its Subsidiaries to give, Seller and its
representatives reasonable access to the books and records, the financial
systems and personnel and any other information of the Business that Seller
reasonably requests, with respect to the Met 10 Obligations. Purchaser shall
provide, and shall cause the Acquired Companies to provide, Seller with
reasonable cooperation with respect to the Met 10 Obligations and with respect
to Seller’s actions relating to any Met 10 Obligations.
(e) From and after the Closing, Purchaser shall, and shall cause the Acquired
Companies to, pay the first $650,000 of Unpaid Met 10 Legal Expenses. From and
after the Closing, Seller shall pay any Unpaid Met 10 Legal Expenses to the
extent (and only to the extent) that the aggregate amount of such Unpaid Met 10
Legal Expenses exceeds $650,000.

 

40



--------------------------------------------------------------------------------



 



Section 6.16 Efforts to Bifurcate the HQ Lease. Seller shall, and Purchaser
shall cause GERI and the other Acquired Companies to, cooperate and use
commercially reasonable efforts to enter into separate lease agreements (or
enter into one new lease agreement and amend the existing HQ Lease) with the
landlord under the HQ Lease, such that Seller or one of its Subsidiaries, on the
one hand, and GERI or one of the other Acquired Companies, on the other hand,
will each lease directly from the landlord under the HQ Lease a portion of the
premises that are the subject of the HQ Lease (the “New Lease Agreements”). 
With respect to the New Lease Agreement for Seller or one of its Subsidiaries,
it is agreed that the allocation of the premises under such New Lease Agreement
and the economic terms of such New Lease Agreement will be consistent with the
respective terms of the HQ Sublease; with respect to the New Lease Agreement for
GERI or one of the other Acquired Companies, it is agreed that the allocation of
the premises under such New Lease Agreement and the economic terms of such New
Lease Agreement will be consistent with the respective terms of the HQ Lease,
taking into account the HQ Sublease.  Seller shall, and Purchaser shall cause
GERI and the other Acquired Companies to, cooperate and use commercially
reasonable efforts to achieve the agreements set forth in the preceding
sentence. Seller and its Subsidiaries and the Purchaser and the Acquired
Companies shall each bear their own costs and expenses in connection with
performing under this Section.
Section 6.17 Efforts to Release Utility Bond Guarantees. Purchaser shall cause
the Acquired Companies to (within 60 days after the Closing) negotiate the
release of Seller and each of its Affiliates from all obligations as a
guarantor, indemnifying party or other obligor under the utility bonds set forth
on Section 6.17 of the Disclosure Schedule.
Section 6.18 Broker Cooperation. For a period not to exceed 90 days after the
Closing Date, Seller agrees that, in the event that any employee of Seller who,
as of immediately prior to the Closing, served as the sole “broker of record”
for any Acquired Company in any particular state in order to enable such
Acquired Company to provide asset and/or property management services in such
state is not, at any time during such period after the Closing, an employee of
any Acquired Company, Seller will use commercially reasonable efforts to cause
such person, while an employee of Seller, to continue to serve, at the request
of the Company, as the “broker of record” for such Acquired Company in such
state. In the event that any employee of Seller serves as a “broker of record”
for any Acquired Company in accordance with the preceding sentence, Purchaser
will use commercially reasonable efforts to institute a replacement “broker of
record” for such Acquired Company in such state as promptly as practicable.
ARTICLE VII.
TAX MATTERS
Section 7.1 Tax Coordination.
(a) In the case of any Taxes with respect to any Straddle Period (the “Straddle
Period Taxes”):
(i) For Straddle Period Taxes of any Acquired Company that are either (A) based
upon or related to income or receipts, or (B) imposed in connection with any
sale or other transfer or assignment of property (real or personal, tangible or
intangible) other than conveyances pursuant to this Agreement as provided under
Section 6.1, Seller shall be responsible for and shall pay the amount of such
Taxes that would be payable if the Tax year or period ended on the Closing Date.

 

41



--------------------------------------------------------------------------------



 



(ii) For Straddle Period Taxes of any Acquired Company measured by the amount or
level of any item (including, but not limited to, such Taxes as are measured by
the amount of capital or the value of intangibles), Seller shall be responsible
for and shall pay the amount of such Taxes that are determined by multiplying
(A) the amount or level of such items immediately prior to Closing, by (B) a
fraction, the numerator of which is the number of calendar days in the portion
of the Straddle Period ending on the Closing Date and the denominator of which
is the number of calendar days in the entire Straddle Period.
(iii) Purchaser shall be responsible for and shall pay all Straddle Period Taxes
of any Acquired Company not described in Section 7.1(a)(i) and
Section 7.1(a)(ii).
(b) Seller shall be responsible for and shall pay all Taxes of the Acquired
Companies for all Pre-Closing Periods.
(c) Seller and Purchaser shall, to the extent permitted by applicable Law and
except as otherwise provided herein, elect with the relevant Governmental
Authority to close the taxable period of each of the Acquired Companies
(including any Affiliated Group of which any of the Acquired Companies is a
member) at the end of the day on the Closing Date. No election shall be made
under Regulations section 1.1502-76(b)(2)(ii) (relating to ratable allocation of
a year’s items) or any comparable provision of state, local, or foreign law. To
the extent the satisfaction of the Net Balance at less than the face amount
thereof results in any deduction or write-off for any Acquired Company, Seller
and Purchaser agree to report such event as occurring on the Closing Date after
Purchaser’s purchase of the Company Shares, and therefore as being reported on
the federal income Tax Return for such Acquired Company for its taxable period
beginning on the day after the Closing Date to the extent permitted by Treasury
Regulations Section 1.1502-76(b)(1)(ii)(B).
(d) Except as otherwise provided by the last sentence of Section 7.1(c), Seller
shall include the income of the Acquired Companies (including any deferred items
triggered into income by Treasury Regulations Section 1.1502-13 and any excess
loss accounts taken into income under Treasury Regulations Section 1.1502-19) on
the Seller Group’s consolidated federal income Tax Returns for all periods
through the Closing Date and pay any federal income Taxes attributable to such
income. Seller shall not elect to retain any net operating loss carryovers or
capital loss carryovers of any Acquired Company. In the event that, prior to the
date that any election under Treasury Regulations Section 1.1502-95(f) with
respect to the consummation of the transactions contemplated by this Agreement
is required to be filed, it is determined that any portion of the net operating
loss carryovers, built-in losses, or credit carryovers of any of the Acquired
Companies is subject to an existing limitation (other than any such limitation
arising as a result of the consummation of the transactions contemplated by this
Agreement) under Section 382, 282 or 384 of the Code (or any corresponding
provision of state, local, or foreign law), Seller shall cause to be timely
filed an election under such section to apportion an appropriate amount of any
applicable Section 382 limitation, unrealized built-in gain, or unrealized
built-in loss to eliminate or to reduce to the extent possible the effect of
such existing limitation. Seller and Purchaser shall cooperate in good faith
with each other to determine the appropriate amount of such apportionment
pursuant to the immediately preceding sentence.

 

42



--------------------------------------------------------------------------------



 



(e) If requested in writing by Purchaser prior to December 31, 2011 and
consented to by Seller (such consent not to be unreasonably withheld or
delayed), Seller will join with Purchaser in making an election under
Section 338(h)(10) of the Code (and any corresponding election under state,
local or foreign law) with respect to the purchase and sale of the Shares
hereunder and/or any resulting deemed purchase of the equity of any of the
Subsidiaries of the Company (the “Section 338(h)(10) Election”). Purchaser and
Seller agree that, if a Section 338(h)(10) Election is made, the aggregate
deemed sales price (within the meaning of Treasury Regulations Section 1.338-4)
and the amount of the adjusted grossed-up basis (within the meaning of Treasury
Regulations §1.338-5) with respect to any such election shall be allocated among
the assets of the relevant Acquired Companies in a manner consistent with Code
Section 338 and 1060 and the regulations thereunder, as agreed to in good faith
by Purchaser and Seller. Purchaser shall prepare IRS Form 8023 (and any required
attachments thereto) and any similar state, local or foreign Tax forms (and any
required attachments) required to make the Section 338(h)(10) Election
consistently with the above-referenced asset allocation and shall submit such
election forms to Seller for execution and return to Purchaser for filing not
later than five (5) days prior to the proposed filing date of the
Section 338(h)(10) Election.
(f) Neither Purchaser nor any Affiliate of Purchaser shall amend, re-file or
otherwise modify, or cause or permit any Acquired Company to amend, re-file or
otherwise modify, any Tax Return with respect to a Pre-Closing Period (including
the portion of a Straddle Period that falls within the Pre-Closing Period)
without the prior written consent of Seller, which shall not be unreasonably
conditioned, withheld or delayed.
Section 7.2 Tax Return Filing and Payment of Taxes.
(a) Purchaser’s Responsibility. Except as set forth in Section 7.2(b), Purchaser
shall prepare and file all Straddle Period Tax Returns relating to the Acquired
Companies for Tax periods ending after the Closing Date. Purchaser shall
initially make all payments required with respect to any such Tax Return.
Purchaser will file or cause to be filed all such Tax Returns that are in
respect of Straddle Period Taxes consistent with past practice and the
provisions of Section 7.1. Purchaser shall deliver a draft of each such Tax
Return to Seller at least forty-five (45) days prior to the due date (including
extensions thereof) for such return for its review and comment, and shall make
such revisions to such returns as are reasonably requested by Seller. If Seller
does not provide Purchaser with a written description of the items in any such
return that it disputes within fifteen (15) days following the delivery to it of
such return for its review, it shall be deemed to have accepted and agreed to
such return in the form provided.
(b) Seller’s Responsibility. Seller shall prepare and file all Tax Returns
relating to any of the Acquired Companies for Tax periods ending on or prior to
the Closing Date, and any Affiliated Group Tax Return for any Straddle Period.
Seller shall initially make all payments required with respect to any such Tax
Return. Seller will file or cause to be filed all such Tax Returns consistent
with past practice and the provisions of Section 7.1 and take no position on any
amended Tax Returns that relate to the Acquired Companies that would adversely
affect the Acquired Companies after the Closing Date. Seller shall deliver a
draft of each such Tax Return (in the case of any such Tax Return which is an
Affiliated Group Tax Return, a pro forma Tax Return of the applicable Acquired
Companies included in such consolidated, combined, unitary, or similar Tax
Return) to Purchaser at least forty-five (45) days prior to the due date
(including extensions thereof) for such return for its review and comment, and
shall make such revisions to such returns as are reasonably requested by
Purchaser. If Purchaser does not provide Seller with a written description of
the items in any such return that it disputes within fifteen (15) days following
the delivery to it of such return for its review, it shall be deemed to have
accepted and agreed to such return in the form provided.

 

43



--------------------------------------------------------------------------------



 



(c) Reimbursement. In the event that Seller or Purchaser is liable pursuant to
Section 7.1 for any Taxes paid by the other Party with respect to any Tax Return
described in this Section 7.2, reimbursement shall be made promptly, but no
later than the later of (i) thirty (30) days following written notice to the
Person liable for the Tax from the Person that shall pay the Tax, or (ii) the
date such Tax is required to be paid.
Section 7.3 Tax Contests; Audit Responsibilities.
(a) General Rule. Except as otherwise provided in this Section 7.3, the Party
responsible for preparing and filing the affected Tax Return under Section 7.2
shall control and bear the cost of the conduct of any Tax Contest in respect of
Taxes reflected on such Tax Return, including determining actions taken to pay,
compromise or settle such Taxes.
(b) Seller’s Affiliated Group Tax Returns. In no event will Seller settle any
such Tax Contest relating to Seller’s Affiliated Group Tax Returns in a manner
which would be reasonably expected to materially adversely affect any of the
Acquired Companies after the Closing Date without Purchaser’s prior written
consent (which shall not be unreasonably withheld, conditioned or delayed).
(c) Straddle Periods. In the case of any Straddle Period, the Person not
identified in Section 7.3(a) as responsible for preparing and filing the
affected Tax Return shall have the right to participate in such Tax Contest to
the extent the proceedings relate to any matter which may give rise to a payment
obligation by such other Party under this Article VII. The Party receiving the
notice of such Tax Contest will provide the other Party with notice in writing
of such Tax Contest involving the Acquired Companies within thirty (30) days of
receiving such notice from the Governmental Authority. If the non-notifying
Party does not respond within twenty (20) days of any such notice, they will be
deemed to not participate in such Tax Contest. Neither Party may settle any such
Tax Contest in a manner that would be reasonably expected to materially
adversely affect the other without prior written consent (which shall not be
unreasonably withheld). In any Tax Contest where the non-notifying Party elects
to participate, each Party shall bear its own costs for participating in such
Tax Contest, and both parties must agree to cooperate in good faith before any
final resolution is reached.

 

44



--------------------------------------------------------------------------------



 



Section 7.4 Cooperation.
(a) Each of Seller and Purchaser shall:
(i) provide assistance to each other Party as reasonably requested in preparing
and filing Tax Returns and responding to Tax audits or Tax authority disputes;
(ii) make available to each other Party as reasonably requested all relevant
information, records, and documents relating to Taxes for any of the Acquired
Companies; and
(iii) retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other Party of any
Tax Return, or for any audit, examination, or proceeding relating to Taxes.
(b) Seller shall contact Purchaser prior to the disposition of any books and
records as described in Section 7.4(a) and allow Purchaser to obtain such books
and records within thirty (30) days of such notice.
Section 7.5 Tax Sharing Agreement. Any Tax-sharing or Tax-allocation agreement
between Seller (or any member of Seller Group other than the Acquired Companies)
and any Acquired Company shall be terminated as of the Closing Date, and no
Acquired Company shall have further liability under such agreement, and such
agreement shall have no further effect, for any taxable period (whether the
current year or any past or future period).
ARTICLE VIII.
INDEMNIFICATION
Section 8.1 Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement shall expire and terminate on the Closing
Date and no Claim Notice with respect to such representations and warranties may
be delivered; provided, that the representations and warranties (i) contained in
Section 3.2, Section 3.4, Section 5.2, Section 5.5 and Section 5.6 shall survive
for one year after the Closing; (ii) contained in Section 4.7 and Section 4.8
shall survive for three months after the Closing; and (iii) contained in
Section 3.1, Section 3.3, Section 3.5, Section 4.2, Section 4.3, Section 4.20,
Section 5.1, Section 5.3, Section 5.4 and Section 5.7 shall survive in
perpetuity. All covenants and other agreements contained in this Agreement and
the other Transaction Documents shall survive the Closing in perpetuity or until
terminated in accordance with their respective terms. Notwithstanding anything
herein to the contrary, if a Claim Notice has been delivered prior to the
expiration of any applicable representation or warranty, then such
representation or warranty shall survive as to any claim in such Claim Notice
until such claim has been finally resolved.

 

45



--------------------------------------------------------------------------------



 



Section 8.2 Indemnification.
(a) Indemnification by Seller. Subject to the provisions of Article VII and
Article VIII, from and after the Closing, Seller agrees to indemnify and hold
harmless Purchaser and its officers, directors and affiliates (including the
Acquired Companies) (the “Purchaser Indemnified Persons”), against any and all
Losses (other than Losses relating to Taxes for which the indemnification
provisions in Section 7.1 shall govern) incurred or suffered by the Purchaser
Indemnified Persons, or any of them, as a result of:
(i) the breach of any representation or warranty made by Seller in this
Agreement (subject to survival or the duration of survival of such
representation or warranty pursuant to the terms of this Agreement);
(ii) the breach of any covenant or agreement made by Seller in this Agreement or
any other Transaction Document (other than the Transition Services Agreement and
the HQ Sublease);
(iii) any claim for brokerage or finder’s fees payable by any Acquired Company
in connection with the transactions contemplated by this Agreement;
(iv) any liabilities, expenses, obligations or claims to the extent arising from
the actions or omissions of (A) the Seller and its Subsidiaries (other than the
Acquired Companies) and (B) the Acquired Companies prior to Closing, in each
case, related to Met Center 10; provided, that indemnification under this clause
(iv) shall not cover or include any liabilities, expenses, obligations or claims
paid or satisfied prior to the Closing or reflected on the Financial Statements
(including legal and expert fees and expenses) relating to Met Center 10;
provided, further, that indemnification under this clause (iv) shall not cover
or include any legal and expert fees and expenses relating to Met Center 10 that
have not been paid or satisfied prior to the Closing or reflected on the
Financial Statements (“Unpaid Met 10 Legal Expenses”) except to the extent (and
only to the extent) that the aggregate amount of such Unpaid Met 10 Legal
Expenses exceeds $650,000;
(v) any liabilities, expenses, obligations or claims for severance payments that
are required to be paid by an Acquired Company (1) to any individual who was an
employee of an Acquired Company immediately prior to the Closing and who is
terminated by an Acquired Company (and not hired by another Acquired Company or
any Affiliate thereof) within sixty (60) days after the Closing Date (any such
individual, a “Promptly Terminated Employee”) and (2) pursuant to the terms (as
in effect immediately prior to the Closing) of any employment agreement or
employment offer letter applicable to such Promptly Terminated Employee that was
in force and effect immediately prior to the Closing or any Employee Plan
maintained by an Acquired Company that was in force and effect immediately
before the Closing; provided, that, for the avoidance of doubt,
(A) indemnification under this clause (v) shall only cover liabilities,
expenses, obligations or claims for contractual severance payment obligations or
other severance commitments pursuant to the terms (as in effect immediately
prior to the Closing) of an employment agreement or employment offer letter
applicable to such Promptly Terminated Employee that was in force and effect
immediately prior to the Closing or any Employee Plan maintained by an Acquired
Company that was in force and effect immediately prior to the Closing and
(B) indemnification under this clause (v) shall not cover any other liabilities,
expenses, obligations or claims that arise or may be asserted as a result of the
termination of any employee of an Acquired Company (including claims for
wrongful termination or discrimination); or
(vi) fraud by Seller or any of its Subsidiaries (other than the Company or any
other Acquired Company).

 

46



--------------------------------------------------------------------------------



 



(b) Indemnification by Purchaser. Subject to the provisions of Article VII and
Article VIII, from and after the Closing, Purchaser agrees to indemnify and hold
harmless Seller and its officers, directors and affiliates (the “Seller
Indemnified Persons,” and together with the Purchaser Indemnified Persons, the
“Indemnified Persons” and each an “Indemnified Person”), against any and all
Losses (other than Losses relating to Taxes, for which the indemnification
provisions in Section 7.1 shall govern) incurred or suffered by the Seller
Indemnified Persons, or any of them, as a result of: 
(i) the breach of any representation or warranty made by Purchaser in this
Agreement (subject to survival of such representation or warranty pursuant to
the terms of this Agreement);
(ii) the breach of any covenant or agreement made by Purchaser in this Agreement
or any other Transaction Document (other than the Transition Services Agreement
and the HQ Sublease);
(iii) any liabilities of, obligations of or claims against Seller or any of its
Subsidiaries related to or arising from the businesses or operations of any
Acquired Company (whether relating to matters that occurred, arose or were
asserted prior to the Closing or relating to matters that occur, arise or are
asserted after the Closing), including existing and future litigation and
claims, non-recourse carve-out guarantees and other guaranty obligations of
Seller and its Subsidiaries; provided, however, that Purchaser shall not be
obligated to indemnify any Seller Indemnified Person for, and (as between
Purchaser and the Seller Indemnified Parties) Seller and its Subsidiaries shall
be responsible for, Losses of a Seller Indemnified Person that are the result of
any (x) pending litigation or proceeding identified on Section 8.2(b) of the
Disclosure Schedule or (y) fraud by Seller;
(iv) the first $650,000 of Unpaid Met 10 Legal Expenses; or
(v) fraud by Purchaser or any of its Subsidiaries.
Section 8.3 Calculation of Losses.
(a) The amount of any Loss for which indemnification is provided under
Section 8.2 and Section 7.1 shall be reduced by an amount (the “Offset Amount”)
equal to (i) the proceeds actually received by the Indemnified Person under any
insurance policy or from any third-party in respect of such Loss, less
(ii) all out-of-pocket costs and expenses incurred by such Indemnified Person in
connection with obtaining such insurance proceeds or third-party recovery
(including reasonable attorneys’ fees). An Indemnified Person shall use
reasonable best efforts to pursue any insurance recovery or third-party recovery
available to it with respect to any Loss for which such Indemnified Person seeks
indemnification pursuant to this Article VIII.
(b) The amount of Loss for which indemnification is provided under Section 8.2
and Section 7.1 shall be (i) increased to take account of any net Tax cost
(other than a reduction in Tax basis or utilization of Tax attributes of an
Acquired Company) incurred by the Indemnified Person arising from the receipt of
indemnity payments hereunder (grossed up for such increase) and (ii) reduced to
take account of any net Tax benefit actually realized by the Indemnified Person
arising from the incurrence or payment of such Loss (but in no event more than
three (3) years after the date of the applicable indemnification payment), in
each case when and as such Tax cost or benefit is actually realized through an
increase or reduction in Taxes otherwise due.

 

47



--------------------------------------------------------------------------------



 



(c) If an Indemnified Person receives a payment for a Loss under any insurance
policy or from a third-party, or receives any Tax benefit as described in clause
(ii) of Section 8.3(b), at any time subsequent to receiving any indemnification
payment by the Indemnifying Person pursuant to Section 8.2, then such
Indemnified Person shall promptly reimburse, in an amount up to the amount of
such third-party payment or Tax benefit, the Indemnifying Person for any payment
made by the Indemnifying Person related thereto.
Section 8.4 Proceedings Involving Third Parties.
The rights and obligations of Purchaser and Seller with respect to any claim or
other assertion of liability by a third party (a “Third Party Proceeding”) shall
be subject to the terms and conditions set forth in this Section 8.4.
(a) The Indemnified Person shall give prompt written notice of such Third Party
Proceeding to the Party from whom indemnification is sought (the “Indemnifying
Person”), but the failure to give such notice or a delay in giving such notice
shall not affect the Indemnified Person’s right to indemnification or the
Indemnifying Person’s obligation to indemnify as set forth in this Agreement,
except to the extent the Indemnifying Person’s ability to remedy, contest,
defend or settle with respect to such Third Party Proceeding is actually
prejudiced thereby. Such written notice shall describe in reasonable detail such
Third Party Proceeding and the amount of the potential Loss, in each case to the
extent known.
(b) Following receipt of a notice regarding a Third Party Proceeding, an
Indemnifying Person may assume and control the defense of a Third Party
Proceeding through counsel or other representatives of its choice if the
Indemnifying Person provides written notice to the Indemnified Person of its
decision to do so within 20 days after the receipt of the notice of the Third
Party Proceeding, and in such written notice the Indemnifying Person
acknowledges its obligation to indemnify the Indemnified Person against any
Losses that may result from such Third Party Proceeding; provided that with
respect to claims arising out of matters described in clause (iii) of
Section 8.2(b) (the “Specified Claims”), Purchaser shall have the right to
undertake (and continue to undertake) the defense of a Specified Claim only if
Purchaser has also provided Seller with reasonable assurances that Purchaser has
the financial condition and cash available to adequately undertake the defense
of such Specified Claim. In the event that an Indemnifying Person does not elect
to assume and control the defense of a Third Party Proceeding, or ceases to
adequately defend such Third Party Proceeding, the Indemnified Person shall
control the defense of the Third Party Proceeding.
(c) The Party not controlling the defense of such Third Party Proceeding (the
“Non-controlling Party”) may participate therein at its own expense. The Party
controlling the defense of such Third Party Proceeding (the “Controlling Party”)
shall keep the Non-controlling Party advised of the status of such Third Party
Proceeding and shall consider in good faith recommendations made by the
Non-controlling Party with respect thereto. The Non-controlling Party shall
furnish the Controlling Party with such non-privileged information as it may
have with respect to such Third Party Proceeding (including copies of any
summons, complaint or other pleading which may have been served on such Party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party with respect to the defense of such Third Party Proceeding.

 

48



--------------------------------------------------------------------------------



 



(d) The Controlling Party shall not agree to any settlement of, or the entry of
any judgment arising from, any such Third Party Proceeding without the prior
written consent of the Non-controlling Party, which shall not be unreasonably
withheld, conditioned or delayed; provided that the consent of the Indemnified
Person shall not be required if (i) the Indemnifying Person agrees in writing to
pay all amounts payable pursuant to such settlement or judgment, (ii) such
settlement, compromise or judgment includes as an unconditional term thereof the
giving by the claimant or the plaintiff to the Indemnified Person of an
irrevocable release from all Losses in respect of such Third Party Proceeding
and (iii) such settlement, compromise or judgment does not impose any injunctive
relief or operational restrictions on Seller and its Subsidiaries.
(e) Notwithstanding anything to the contrary in Section 8.4(d), with respect to
any Third Party Proceeding against any Acquired Company that arises out of or
relates to the Business or operations of any Acquired Company prior to the
Closing, Purchaser shall not and shall cause the Acquired Companies not to,
without the prior written consent of Seller, settle or compromise such Third
Party Proceeding or consent to entry of any judgment unless (i) such settlement,
compromise or judgment includes as an unconditional term thereof the giving by
the claimant or the plaintiff to Seller and its Subsidiaries of an irrevocable
release from all Losses in respect of such Third Party Proceeding in form and
substance satisfactory to Seller and (ii) such settlement, compromise or
judgment does not impose any injunctive relief or operational restrictions on
Seller and its Subsidiaries.
(f) Notwithstanding the foregoing, in the event of a Loss relating to a Tax
Contest, to the extent that this Section 8.4 is inconsistent with Section 7.3
hereof, the provisions of Section 7.3 shall govern.
Section 8.5 Claims for Indemnification. Subject to Section 7.3, an Indemnified
Person shall make any claims for indemnification pursuant to Section 8.2 or
Section 7.1 by delivering a Claim Notice to the Indemnifying Person, but the
failure to give a Claim Notice or a delay in giving a Claim Notice shall not
affect the Indemnified Person’s right to indemnification or the Indemnifying
Person’s obligation to indemnify as set forth in this Agreement, except to the
extent the Indemnifying Person’s ability to remedy, contest, defend or settle
with respect to the claims set forth in such Claim Notice is actually prejudiced
thereby. For purposes hereof, “Claim Notice” shall mean a notice describing in
reasonable detail the facts constituting the basis for the claims for
indemnification and, to the extent practicable, the amount of the Losses or the
potential Losses the Indemnified Person reasonably anticipates that it may have
to pay in respect of such claims. An Indemnifying Person may make written
objection to any claim for indemnification, which, subject to Section 7.3, shall
be delivered to the Indemnified Person within thirty (30) days after delivery of
the Claim Notice to the Indemnifying Person. The Indemnifying Person and the
Indemnified Person shall attempt in good faith to resolve any claim for
indemnification to which an objection is made.

 

49



--------------------------------------------------------------------------------



 



Section 8.6 Treatment of Indemnification Claims. All indemnification payments
made under this Agreement shall be treated by all Parties as an adjustment to
the Stock Purchase Price. All indemnification payments made by Seller to an
Acquired Company under this Agreement shall be treated by all Parties as
additional payments in satisfaction of a portion of the Net Balance as of
Closing. For the avoidance of doubt, no indemnity payment by Seller to an
Acquired Company will reduce the principal amount of the Seller Term Note or
reduce or offset the Seller Closing Net Balance Payment.
Section 8.7 Threshold for Indemnification Claims.
(a) The Purchaser Indemnified Persons shall not be entitled to indemnification
under Section 8.2(a)(i) (excluding the Seller Fundamental Representations and
fraud by Seller) until the Losses claimed exceed $150,000 in the aggregate (the
“Basket Amount”), in which case the Purchaser Indemnified Persons shall be
entitled to recover all properly indemnifiable Losses in excess of the Basket
Amount.
(b) The Seller Indemnified Persons shall not be entitled to indemnification
under Section 8.2(b)(i) (excluding the Purchaser Fundamental Representations and
fraud by Purchaser) until the Losses claimed exceed the Basket Amount, in which
case the Seller Indemnified Persons shall be entitled to recover all properly
indemnifiable Losses in excess of the Basket Amount.
Section 8.8 Limitation on Indemnification.
(a) Notwithstanding anything to the contrary in this Agreement, the liability of
Seller for indemnifying the Purchaser Indemnified Persons pursuant to
Section 8.2(a)(i) (excluding the Seller Fundamental Representations and fraud by
Seller) shall not exceed $5,000,000 in the aggregate (the “Indemnity Cap”).
(b) Notwithstanding anything to the contrary in this Agreement, the liability of
Purchaser for indemnifying the Seller Indemnified Persons pursuant to
Section 8.2(b)(i) (excluding the Purchaser Fundamental Representations and fraud
by Purchaser) shall not exceed the Indemnity Cap.
(c) The liability of Purchaser for indemnifying the Seller Indemnified Persons
for liabilities, obligations or claims related to or arising from the business
or operations of any Acquired Company as provided in Section 8.2(b)(iii) (if
related solely to any fact, event or circumstance prior to the Closing) shall
not exceed $7,500,000 in the aggregate. For the avoidance of doubt, the
limitations in this Section 8.8(c) shall not apply to any Losses that arise out
of the business or operations of any Acquired Company after the Closing.
(d) No Indemnified Person shall have a right to indemnification with respect to
any incidental, special, punitive or consequential damages incurred or suffered
by an Indemnified Person hereunder.

 

50



--------------------------------------------------------------------------------



 



Section 8.9 Exclusive Remedy. The Parties hereby acknowledge and agree that,
from and after the Closing, the sole and exclusive remedy of the Parties hereto
with respect to any and all claims arising in connection with the transactions
contemplated by this Agreement (not including those transactions contemplated by
any Transaction Document other than this Agreement) shall be pursuant to the
indemnification provisions set forth in Article VIII and Article VII, except
that, notwithstanding the foregoing, each party will have, in addition to its
rights to indemnification, all other available rights under law with respect to
any breach of (i) the Transition Services Agreement, Intercompany Balance
Settlement and Release Agreement or any other Transaction Document other than
this Agreement, (ii) any post-closing covenant (each of which shall be
specifically enforceable where permitted under law) or (iii) any Purchaser
Fundamental Representation or Seller Fundamental Representation, as the case may
be.
Section 8.10 No Set-Off. Neither Purchaser nor any Purchaser Indemnified Person
shall have any right to set-off any Losses against any payments to be made by
Purchaser pursuant to any Transaction Document.
ARTICLE IX.
MISCELLANEOUS
Section 9.1 Expenses. Except as otherwise specified in this Agreement, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with the Contemplated Transactions shall
be paid by the Party incurring such costs and expenses, it being understood that
any out-of-pocket expenses for legal, consulting and financial advisory services
that were incurred, and not paid, by any of the Acquired Companies prior to the
Closing in connection with the Contemplated Transactions shall be considered
expenses of Seller and shall be paid by Seller directly to the respective
service provider promptly after submission by the Acquired Company to Seller of
a copy of an invoice received by the Acquired Company from such service provider
with respect to such services. For the avoidance of doubt, (i) any costs and
expenses for any such services that were paid by any Acquired Company prior to
the Closing shall not be considered expenses of Seller and (ii) any legal and
expert fees and expenses relating to Met Center 10 shall be deemed not to have
been incurred in connection with the Contemplated Transactions for purposes of
this Section 9.1.
Section 9.2 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication shall be deemed duly given (a) two (2) Business Days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (b) one (1) Business Day after it is sent for next Business Day
delivery via a reputable nationwide overnight courier service, or (c) on the
date sent after transmission by facsimile with written confirmation, in each
case to the intended recipient as set forth below (or at such other address for
a Party hereto as shall be specified in a notice given in accordance with this
Section 9.2).
If to Purchaser or the Company to:
IUC-SOV, LLC
1551 North Tustin Avenue
Santa Ana, California 92705
Attention: Todd A. Mikles

 

51



--------------------------------------------------------------------------------



 



with a copy (which will not constitute notice) to:
IUC-SOV, LLC
1551 North Tustin Avenue
Santa Ana, California 92705
Attention: Steven Kries
If to Seller, to:
Grubb & Ellis Company
1551 N. Tustin Ave., Suite #300
Santa Ana, CA 92705
Attention: Chief Executive Officer
with copies (which will not constitute notice) to:
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
Attention: Ross B. Bricker, Esq.
                 Donald E. Batterson, Esq.
                 Brian R. Boch, Esq.
Facsimile: (312) 527-0484
Section 9.3 Public Announcements. Seller and Purchaser shall consult with each
other before issuing, and give each other the opportunity to review and comment
upon, any press release or other public statement (other than routine employee
communications) with respect to the Contemplated Transactions and shall not
issue any such press release or make any such public statement prior to such
consultation, except as such Party may in its good faith judgment conclude may
be required by applicable Law, regulation or stock market rule (in which case
the disclosing Party shall use reasonable efforts to consult the other Party and
provide it with a copy of the proposed disclosure prior to making the
disclosure). The Parties contemplate that a press release be issued with respect
to the announcement of the Contemplated Transactions.
Section 9.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable Law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
Section 9.5 Entire Agreement. The Transaction Documents constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, covenants, representations, warranties,
undertakings and understandings, written or oral, among the Parties hereto with
respect to the subject matter hereof; provided, however, that the
Confidentiality Agreement shall continue in full force and effect and shall
survive the execution and delivery of this Agreement, the Closing and the
consummation of the transactions contemplated hereby.

 

52



--------------------------------------------------------------------------------



 



Section 9.6 Assignment. This Agreement may not be assigned by operation of Law
or otherwise without the express written consent of (i) Seller in the case of
Purchaser or, from and after the Closing, the Company, and (ii) Purchaser in the
case of Seller (which consent may in each case be granted or withheld in the
sole discretion of each such Party).
Section 9.7 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their permitted assigns and
nothing herein, whether express or implied, is intended to or shall confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement; provided, however, that the
provisions of Section 6.9 concerning Indemnified Representatives are for the
benefit of such Persons and the provisions of Article VIII concerning
Indemnified Persons are intended for the benefit of such Persons.
Section 9.8 Amendment. This Agreement may not be amended, restated, supplemented
or otherwise modified except by an instrument in writing signed by the Parties.
Section 9.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED ENTIRELY IN THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD CAUSE THE LAWS OF ANY
OTHER JURISDICTION TO APPLY. Each of the Parties submits to the exclusive
jurisdiction of any state or federal court sitting in Orange County, California,
in any action or proceeding arising out of or relating to this Agreement or the
Contemplated Transactions and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court. Each Party also agrees
not to bring any action or proceeding arising out of or relating to this
Agreement or the Contemplated Transactions in any other court. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect to any such action or
proceeding.
Section 9.10 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9.10.

 

53



--------------------------------------------------------------------------------



 



Section 9.11 Counterparts and Electronic Delivery. This Agreement may be
executed in one or more counterparts, and by the different Parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. This Agreement may be executed and delivered by email or fax.
Section 9.12 Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement to be performed was not
performed in accordance with the terms thereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.
Section 9.13 Additional Seller Matters.
(a) If, within 366 days after the Closing, Seller commences, or a third party
commences against Seller, any case, proceeding or relief of debtors (i) seeking
to have any order for relief of Seller’s debts, or seeking to adjudicate Seller
as bankrupt or insolvent, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for Seller or for all or any substantial
part of Seller’s assets, Seller agrees as follows:
(i) Seller’s obligations under this Agreement may not be avoided pursuant to 11
U.S.C. §§547 or 548, and Seller shall not argue or otherwise take the position
in any such case, proceeding or action that (x) Seller’s obligations under this
Agreement may be avoided under 11 U.S.C. §§547 or 548, (y) Seller was insolvent
at the time this Agreement was entered into, or Seller became insolvent as a
result of any payments made by Seller to any Acquired Company in connection with
the Closing, or (z) the mutual promises, covenants and obligations set forth in
this Agreement do not constitute a contemporaneous exchange for new value given
to Seller;
(ii) If Seller’s obligations under this Agreement are avoided for any reason,
including, but not limited to, through the exercise of a trustee’s avoidance
powers under Chapter 11 of Title 11, U.S.C. §§101 et seq., as amended,
Purchaser, at its sole option, may rescind any release contained in this
Agreement and bring any appropriate claim, action or proceeding against the
counterparty thereto for the claims that would otherwise be covered by any
release stated herein; and
(iii) Seller acknowledges that its agreements in this Section 9.13(a) are
provided in exchange for valuable consideration provided in this Agreement.

 

54



--------------------------------------------------------------------------------



 



(b) Seller represents and warrants to Purchaser that:
(i) In evaluating whether to execute this Agreement, Seller (1) has intended
that the mutual promises, covenants and obligations set forth herein constitute
a contemporaneous exchange for new value given to Seller, within the meaning of
11 U.S.C. §§ 547(c)(1); and (2) agrees that these mutual promises, covenants and
obligations do, in fact, constitute such a contemporaneous exchange; and
(ii) The mutual promises, covenants and obligations set forth herein are
intended by Seller to, and do in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay or defraud any entity to
which Seller was indebted to on the date of this Agreement, within the meaning
of 11 U.S.C. §§ 548(a)(1).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

55



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party hereto has executed, or caused its duly
authorized officer to execute, this Stock Purchase Agreement as of the date
first written above.

            SELLER:

GRUBB & ELLIS COMPANY
      By:   /s/ Michael Rispoli         Name:   Michael Rispoli        Title:  
Executive Vice President and
Chief Financial Officer        PURCHASER:

IUC-SOV, LLC
      By:   /s/ Todd A. Mikles         Name:   Todd A. Mikles        Title:  
President and CEO   

Signature Page to Stock Purchase Agreement

 

56